Exhibit 10.6

FIFTH THIRD AUTO TRUST 2014-1

AMENDED AND RESTATED TRUST AGREEMENT

between

FIFTH THIRD HOLDINGS FUNDING, LLC,

as the Depositor

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as the Owner Trustee

Dated as of February 20, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I          DEFINITIONS

     1   

SECTION 1.1

  Capitalized Terms      1   

SECTION 1.2

  Other Interpretive Provisions      1   

ARTICLE II         ORGANIZATION

     2   

SECTION 2.1

  Name      2   

SECTION 2.2

  Office      2   

SECTION 2.3

  Purposes and Powers      2   

SECTION 2.4

  Appointment of the Owner Trustee      3   

SECTION 2.5

  Initial Capital Contribution of Trust Estate      3   

SECTION 2.6

  Declaration of Trust      3   

SECTION 2.7

  Organizational Expenses; Liabilities of the Holders      4   

SECTION 2.8

  Title to the Trust Estate      4   

SECTION 2.9

  Representations and Warranties of the Depositor      4   

ARTICLE III       CERTIFICATES AND TRANSFER OF CERTIFICATES

     5   

SECTION 3.1

  Initial Ownership      5   

SECTION 3.2

  Authentication of Certificates      5   

SECTION 3.3

  Form of the Certificates      6   

SECTION 3.4

  Registration of Certificates      6   

SECTION 3.5

  Transfer of Certificates      6   

SECTION 3.6

  Lost, Stolen, Mutilated or Destroyed Certificates      10   

SECTION 3.7

  Appointment of the Certificate Paying Agent      10   

SECTION 3.8

  Maintenance of Office or Agency      11   

ARTICLE IV       ACTIONS BY OWNER TRUSTEE

     11   

SECTION 4.1

  Prior Notice to Certificateholders with Respect to Certain Matters      11   

SECTION 4.2

  Action by Certificateholders with Respect to Certain Matters      12   

SECTION 4.3

  Action by Certificateholders with Respect to Bankruptcy      12   

SECTION 4.4

  Restrictions on Certificateholders’ Power      12   

SECTION 4.5

  Acts of Certificateholders; Majority Control      12   

SECTION 4.6

  Compliance with the FDIC Rule      13   

ARTICLE V         APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

     13   

SECTION 5.1

  Application of Trust Funds      13   

SECTION 5.2

  Sarbanes-Oxley Act      14   

SECTION 5.3

  Signature on Returns      14   

SECTION 5.4

  Accounting and Reports to Certificateholders, the Internal Revenue Service and
Others      14   

SECTION 5.5

  Method of Payment      14   

SECTION 5.6

  Certificate Distribution Account      14   

ARTICLE VI       AUTHORITY AND DUTIES OF OWNER TRUSTEE

     15   

SECTION 6.1

  General Authority      15   

SECTION 6.2

  General Duties      15   

 

   -i-   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 6.3

  Action upon Instruction      15   

SECTION 6.4

  No Duties Except as Specified in this Agreement or in Instructions      17   

SECTION 6.5

  No Action Except under Specified Documents or Instructions      17   

SECTION 6.6

  Restrictions      17   

SECTION 6.7

  Relevant Trustee      17   

SECTION 6.8

  Reporting      17   

ARTICLE VII     CONCERNING OWNER TRUSTEE

     18   

SECTION 7.1

  Acceptance of Trusts and Duties      18   

SECTION 7.2

  Preservation of Information; Communications to Certificateholders      19   

SECTION 7.3

  Statements to Certificateholders      19   

SECTION 7.4

  Notice of Events of Default      20   

SECTION 7.5

  Representations and Warranties      20   

SECTION 7.6

  Reliance; Advice of Counsel      20   

SECTION 7.7

  Not Acting in Individual Capacity      21   

SECTION 7.8

  The Owner Trustee May Own Notes      21   

SECTION 7.9

  Rule 144A Information      21   

ARTICLE VIII    COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE

     22   

SECTION 8.1

  The Owner Trustee’s Compensation      22   

SECTION 8.2

  Indemnification      22   

SECTION 8.3

  Payments to the Owner Trustee      23   

SECTION 8.4

  Rights, Protections, Immunities and Indemnities of the Certificate Paying
Agent Relevant Trustee and Paying Agent      23   

ARTICLE IX       TERMINATION OF TRUST AGREEMENT

     23   

SECTION 9.1

  Termination of Trust Agreement      23   

SECTION 9.2

  Dissolution of the Issuer      24   

SECTION 9.3

  Limitations on Termination      24   

ARTICLE X         SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

     24   

SECTION 10.1

  Eligibility Requirements for the Owner Trustee      24   

SECTION 10.2

  Resignation or Removal of the Owner Trustee      25   

SECTION 10.3

  Successor Owner Trustee      25   

SECTION 10.4

  Merger or Consolidation of the Owner Trustee      26   

SECTION 10.5

  Appointment of Co-Trustee or Separate Trustee      26   

ARTICLE XI       MISCELLANEOUS

     28   

SECTION 11.1

  Amendments      28   

SECTION 11.2

  No Legal Title to Trust Estate in Certificateholders      29   

SECTION 11.3

  Limitations on Rights of Others      29   

 

  -ii-  

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 11.4

  Notices      29   

SECTION 11.5

  Severability      30   

SECTION 11.6

  Separate Counterparts      30   

SECTION 11.7

  Successors and Assigns      30   

SECTION 11.8

  No Petition      30   

SECTION 11.9

  Headings      31   

SECTION 11.10

  Governing Law      31   

SECTION 11.11

  Waiver of Jury Trial      32   

SECTION 11.12

  Information Requests      32   

SECTION 11.13

  Form 10-D and Form 10-K Filings      32   

SECTION 11.14

  Form 8-K Filings      32   

SECTION 11.15

  Information to Be Provided by the Owner Trustee      32   

 

Exhibit A    Form of Certificate Exhibit B    Form of Certificate Investor
Representation Letter Exhibit C    Form of Notice Requests to Repurchase
Receivables Exhibit D    Form of Registration of Certificate Transfer Direction
Letter Pursuant to the Trust Agreement Exhibit E    Form of Owner Trustee’s
Annual Certification Regarding Item 1117 and Item 1119 of Regulation AB

 

  -iii-  

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

This AMENDED AND RESTATED TRUST AGREEMENT is made as of February 20, 2014 (as
amended, supplemented or otherwise modified and in effect from time to time,
this “Agreement”) between FIFTH THIRD HOLDINGS FUNDING, LLC, a Delaware limited
liability company, as the depositor (the “Depositor”), and WILMINGTON TRUST,
NATIONAL ASSOCIATION, a national banking association, as the owner trustee (in
such capacity, the “Owner Trustee”).

RECITALS

WHEREAS, the Depositor and the Owner Trustee entered into that certain Trust
Agreement, dated as of January 2, 2014 (the “Original Trust Agreement”) and
filed a certificate of trust with the Secretary of State of the State of
Delaware, pursuant to which the Issuer (as defined below) was created; and

WHEREAS, in connection with the issuance of the Notes, the parties have agreed
to amend and restate the Original Trust Agreement;

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Capitalized Terms. Unless otherwise indicated, capitalized terms
used in this Agreement are defined in Appendix A to the Sale Agreement dated as
of the date hereof (as from time to time amended, supplemented or otherwise
modified and in effect, the “Sale Agreement”) between the Issuer and the
Depositor, which contains rules as to usage that are applicable herein.

SECTION 1.2 Other Interpretive Provisions. All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
delivered pursuant hereto unless otherwise defined therein. For purposes of this
Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined in this
Agreement, and accounting terms partly defined in this Agreement to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided, that, to the extent that the definitions in this Agreement and GAAP
conflict, the definitions in this Agreement shall control); (b) terms defined in
Article 9 of the UCC as in effect in the State of Delaware and not otherwise
defined in this Agreement are used as defined in that Article; (c) the words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(d) references to any Article, Section, Schedule or Exhibit are references to
Articles, Sections, Schedules and Exhibits in or to this Agreement, and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” and all such
variations thereof means “including

 

     

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

without limitation”; (f) references to any law or regulation refer to that law
or regulation as amended from time to time and include any successor law or
regulation; (g) references to any Person include that Person’s successors and
assigns and (h) headings are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof.

ARTICLE II

ORGANIZATION

SECTION 2.1 Name. The trust created under the Original Trust Agreement and
continued hereby shall be known as “Fifth Third Auto Trust 2014-1” (the
“Issuer”), in which name the Owner Trustee may conduct the business of such
trust, make and execute contracts and other instruments on behalf of such trust
and sue and be sued.

SECTION 2.2 Office. The office of the Issuer shall be in care of the Owner
Trustee at the applicable Corporate Trust Office or at such other address as the
Owner Trustee may designate by written notice to each Certificateholder, the
Depositor and the Administrator.

SECTION 2.3 Purposes and Powers. The purpose of the Issuer is, and the Issuer
shall have the power and authority, to engage in the following activities:

(a) to issue the Notes pursuant to the Indenture and to issue the Certificates
pursuant to this Agreement, and to sell, transfer and exchange the Notes and the
Certificates and to pay interest on and principal of the Notes to the
Noteholders and to make distributions to the Certificateholders;

(b) to acquire the property and assets set forth in the Sale Agreement from the
Depositor pursuant to the terms thereof, to make deposits to and withdrawals
from the Collection Account, the Principal Distribution Account, the Designated
Certificateholder Account and the Reserve Account and to pay the organizational,
start-up and transactional expenses of the Issuer;

(c) to assign, Grant, transfer, pledge, mortgage and convey the Trust Estate
pursuant to the Indenture and to hold, manage and distribute to the
Certificateholders any portion of the Trust Estate released from the lien of,
and remitted to the Issuer pursuant to, the Indenture;

(d) to enter into and perform its obligations under the Transaction Documents to
which it is a party;

(e) to engage in those activities, including entering into agreements, that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith; and

(f) subject to compliance with the Transaction Documents, to engage in such
other activities as may be required in connection with conservation of the

 

   2   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

Trust Estate and the making of distributions to the Certificateholders and the
Noteholders.

The Owner Trustee is hereby authorized to engage in the foregoing activities on
behalf of the Issuer. Neither the Issuer nor the Owner Trustee on behalf of the
Issuer shall engage in any activity other than in connection with the foregoing
or other than as required or authorized by the terms of this Agreement or the
other Transaction Documents.

SECTION 2.4 Appointment of the Owner Trustee. The Depositor hereby appoints the
Owner Trustee as trustee of the Issuer effective as of the date hereof, to have
all the rights, powers and duties set forth herein.

SECTION 2.5 Initial Capital Contribution of Trust Estate. As of the date of the
Original Trust Agreement, the Depositor sold, assigned, transferred, conveyed
and set over to the Owner Trustee the sum of $1. The Owner Trustee hereby
acknowledges receipt in trust from the Depositor, as of such date, of the
foregoing contribution, which shall constitute the initial Trust Estate.

SECTION 2.6 Declaration of Trust. The Owner Trustee hereby declares that it will
hold the Trust Estate in trust upon and subject to the conditions set forth
herein for the use and benefit of the Certificateholders, subject to the
obligations of the Issuer under the Transaction Documents. It is the intention
of the parties hereto that the Issuer constitute a statutory trust under the
Statutory Trust Act, that this Agreement constitute the governing instrument of
such statutory trust and that, for United States federal, state and local
income, franchise and value added tax purposes, (i) for so long as the Issuer
has, or is deemed to have, but a single beneficial owner, it shall be
disregarded as an entity separate from its single beneficial owner and (ii) if
the Issuer has, or is deemed to have, more than one beneficial owner it shall be
treated as a partnership that is not a “publicly traded partnership” as defined
in Treasury Regulation Section 1.7704-1 promulgated under the Code, and this
Agreement shall be amended to include such provisions as may be required under
Subchapter K of the Code. The parties hereto agree that the Issuer will file or
cause to be filed annual or other necessary tax returns, reports and other forms
consistent with the foregoing tax characterization of the Issuer, as applicable,
unless otherwise required by pertinent tax law. No election shall be made by or
on behalf of the Issuer to be classified as an association taxable as a
corporation for United States federal income tax purposes. Effective as of the
date hereof, the Owner Trustee shall have all rights, powers and duties set
forth herein and, to the extent not inconsistent herewith, in the Statutory
Trust Act with respect to accomplishing the purposes of the Issuer. The Owner
Trustee filed the Certificate of Trust with the Secretary of State of the State
of Delaware as required by Section 3810(a) of the Statutory Trust Act, such
filing hereby being ratified and approved in all respects. Notwithstanding
anything herein or in the Statutory Trust Act to the contrary, it is the
intention of the parties hereto that the Issuer constitute a “business trust”
within the meaning of Section 101(9)(A)(v) of the Bankruptcy Code.

 

   3   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

SECTION 2.7 Organizational Expenses; Liabilities of the Holders.

(a) The Servicer shall pay organizational expenses of the Issuer as they may
arise.

(b) No Certificateholder (including the Depositor) shall have any personal
liability for any liability or obligation of the Issuer.

SECTION 2.8 Title to the Trust Estate. Legal title to all the Trust Estate shall
be vested at all times in the Issuer as a separate legal entity.

SECTION 2.9 Representations and Warranties of the Depositor. The Depositor
hereby represents and warrants to the Owner Trustee that:

(a) Existence and Power. The Depositor is a limited liability company validly
existing and in good standing under the laws of the State of Delaware and has,
in all material respects, all power and authority required to carry on its
business as now conducted. The Depositor has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Depositor to perform its obligations under
the Transaction Documents.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Depositor of each Transaction Document to which it is a party (i) have
been duly authorized by all necessary action on the part of the Depositor and
(ii) do not contravene or constitute a default under (A) any applicable law,
rule or regulation, (B) its organizational instruments or (C) any material
agreement, contract, order or other instrument to which it is a party or its
property is subject (other than violations of such laws, rules, regulations,
indenture or agreements which do not affect the legality, validity or
enforceability of any of such agreements and which, individually or in the
aggregate, would not materially and adversely affect the transactions
contemplated by, or the Depositor’s ability to perform its obligations under,
the Transaction Documents to which it is a party).

(c) No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Depositor of any Transaction Document
other than (i) UCC filings, (ii) approvals and authorizations that have
previously been obtained and filings which have previously been made and
(iii) approvals, authorizations or filings which, if not obtained or made, would
not have a material adverse effect on the ability of the Depositor to perform
its obligations under the Transaction Documents to which it is a party.

(d) Binding Effect. Each Transaction Document to which the Depositor is a party
constitutes the legal, valid and binding obligation of the Depositor enforceable
against the Depositor in accordance with its terms, except

 

   4   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting creditors’ rights generally and, if applicable, the rights of
creditors of limited liability companies from time to time in effect or by
general principles of equity or other similar laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
subject to general principles of equity.

(e) No Proceedings. There is no action, suit, Proceeding or investigation
pending or, to the knowledge of the Depositor, threatened against the Depositor
which, either in any one instance or in the aggregate, would result in any
material adverse change in the business, operations, financial condition,
properties or assets of the Depositor, or in any material impairment of the
right or ability of the Depositor to carry on its business substantially as now
conducted, or in any material liability on the part of the Depositor, or which
would render invalid this Agreement or the Receivables or the obligations of the
Depositor contemplated herein, or which would materially impair the ability of
the Depositor to perform under the terms of this Agreement or any other
Transaction Document.

(f) Situs of Issuer. The Issuer shall be located in the State of Delaware (it
being understood that the Issuer may have bank accounts located and maintained
outside of Delaware).

ARTICLE III

CERTIFICATES AND TRANSFER OF CERTIFICATES

SECTION 3.1 Initial Ownership. Upon the formation of the Issuer and until the
issuance of the Certificates, the Depositor shall be the sole beneficiary of the
Issuer; and upon the issuance of the initial Certificate, the Depositor will no
longer be a beneficiary of the Issuer, except to the extent that the Depositor
is a Certificateholder.

SECTION 3.2 Authentication of Certificates. (a) Concurrently with the sale of
the Transferred Assets to the Issuer pursuant to the Sale Agreement, the Owner
Trustee shall cause the initial Certificate to be executed on behalf of the
Issuer, authenticated and delivered to or upon the written order of the
Depositor, signed by its chairman of the board, its president, its chief
financial officer, its chief accounting officer, any vice president, its
secretary, any assistant secretary, its treasurer or any assistant treasurer,
without further corporate action by the Depositor.

(b) The Certificates shall represent 100% of the beneficial interest in the
Issuer and shall, to the fullest extent permitted by applicable law, be fully
paid and nonassessable.

 

   5   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

SECTION 3.3 Form of the Certificates. The initial Certificate, upon issuance,
will be a typewritten, definitive Certificate, substantially in the form of
Exhibit A hereto and shall be registered in the name of Fifth Third Holdings
Funding, LLC or its nominee as the initial registered owner thereof.

SECTION 3.4 Registration of Certificates. The Owner Trustee, in its capacity as
“Certificate Registrar” shall maintain at its office referred to in Section 2.2,
or at the office of any agent appointed by it and approved in writing by the
Certificateholders at the time of such appointment, a register (the “Certificate
Register”) for the registration and transfer of any Certificate, and the Owner
Trustee or such agent shall promptly notify the Indenture Trustee of any change
in the registered ownership of a Certificate. Prior to the presentment for
registration of transfer of any Certificate, the Owner Trustee and the Indenture
Trustee or any agent of the Owner Trustee, the Indenture Trustee and the
Depositor may treat the Person in whose name any Certificate is registered (as
of the applicable Record Date) as the owner of such Certificate for the purpose
of receiving distributions on such Certificate and for all other purposes
whatsoever and unless the Certificate Register is notified of such change in
ownership the only available recourse such transferee shall have shall be to the
person in whose name the related Certificate is registered.

SECTION 3.5 Transfer of Certificates. (a) Any Certificateholder may assign,
convey or otherwise transfer all or any of its right, title and interest in the
related Certificate; provided, that:

(i) (a) such transferee is either an Affiliate of the Depositor or (b) (1) is a
Qualified Institutional Buyer, (2) is aware that the sale of the Certificates to
it is being made in reliance on the exemption from registration provided by Rule
144A, and (3) is acquiring the Certificates for its own account or for one or
more accounts, each of which is a Qualified Institutional Buyer, and as to each
of which the owner exercises sole investment discretion or for resale pursuant
to Rule 144A;

(ii) such transferee understands that the Certificates will bear the applicable
legends set forth in Section 3.5(h);

(iii) such transferee understands that the Certificates are being offered only
in a transaction not involving any public offering in the United States within
the meaning of the Securities Act, none of the Certificates have been or will be
registered under the Securities Act, and, if in the future the transferee
decides to offer, resell, pledge or otherwise transfer the Certificates, such
Certificates may only be offered, resold, pledged or otherwise transferred in
accordance with this Agreement and the applicable legend on such Certificates
set forth below;

(iv) such transferee understands that an investment in the Certificates involves
certain risks, including the risk of loss of all or a substantial part of its
investment under certain circumstances. The transferee has had access to such
financial and other information concerning the Issuer and the Certificates as it
deemed necessary or appropriate in order to make an informed investment

 

   6   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

decision with respect to its purchase of the Certificates. The transferee has
such knowledge and experience in financial and business matters that the
transferee is capable of evaluating the merits and risks of its investment in
the Certificates, and the transferee and any accounts for which it is acting are
each able to bear the economic risk of the holder’s or of its investment;

(v) such transferee will not offer, transfer, pledge, sell or otherwise dispose
of the Certificates or any interest in the Certificates to any Person in any
manner, or solicit any offer to buy, transfer, pledge or otherwise dispose of
the Certificates or any interest in the Certificates from any Person in any
manner, or make any general solicitation by means of general advertising or in
any other manner, or take any other action that would constitute a distribution
of the Certificates under the Securities Act or that would render the
disposition of the Certificates a violation of Section 5 of the Securities Act
or any other applicable securities laws or require registration pursuant
thereto, and will not authorize any Person to act on its behalf, in such manner
with respect to the Certificates;

(vi) the Owner Trustee and the Issuer determine (based on the advice of counsel
or such other information as they deem necessary or advisable) that the transfer
complies with the requirements of clauses (d) and (f) of this Section 3.5;

(vii) such Certificate may not be acquired by or for the account of or with the
assets of a Benefit Plan or a governmental, church, non-U.S. or other plan which
is subject to any Similar Law;

(viii) unless such transferee is an Affiliate of the Depositor, the transferee
provides a Certificate Investor Representation Letter substantially in the form
of Exhibit B; and

(ix) such transferee acknowledges that the Issuer, the Owner Trustee and others
will rely upon the truth and accuracy of the acknowledgements, representations,
warranties and agreements in this Section 3.5 and agrees that if any of the
acknowledgements, representations, warranties or agreements made by it in
connection with its purchase of the Certificates are no longer accurate, the
transferee will promptly notify the Issuer and the Owner Trustee.

Each Certificateholder will represent and warrant that it is not (and will not
be) a Benefit Plan or a governmental, church, non-U.S. or other plan which is
subject to any Similar Law and is not (and will not be) accepting or holding
such Certificate (or any interest therein) on behalf of or with assets of a
Benefit Plan or a governmental, non-U.S. or church plan which is subject to
Similar Law. The Owner Trustee shall have no duty to independently determine
that the requirement in clause (vi) above is met and shall incur no liability to
any Person in the event the Certificateholder does not comply with such
restrictions. Subject to the transfer restrictions contained herein and in the
Certificates, any Certificateholder may transfer all or any portion of the
Percentage Interest evidenced by such Certificate upon surrender thereof to the
Owner Trustee accompanied by the documents required by this Section. Such
transfer may be made by

 

   7   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

a registered Certificateholder in person or by his attorney duly authorized in
writing upon surrender of the Certificate to the Owner Trustee accompanied by
(a) a written instrument of transfer in the form of the “Assignment” attached to
the Form of Certificate attached hereto as Exhibit A and with such signature
guarantees and evidence of authority of the Persons signing the instrument of
transfer as the Owner Trustee may reasonably require; provided, however, that
the Owner Trustee shall not require the signature of the Depositor to be
medallion guaranteed for the transfers from the Depositor to any applicable
transferees on the date hereof, (b) an executed direction letter regarding
registration of such transfer in the form attached hereto as Exhibit D, and
(c) the documents required by Sections 3.5(a)(viii) and 3.5(f) hereof. Promptly
upon the receipt of such documents and receipt by the Owner Trustee of the
transferor’s Certificate, the Owner Trustee shall record the name of such
transferee as a Certificateholder and its Percentage Interest in the Certificate
Register and issue, execute and deliver to such Certificateholder a Certificate
evidencing such Percentage Interest. In the event a transferor transfers only a
portion of its Percentage Interest, the Owner Trustee shall register and issue
to such transferor a new Certificate evidencing such transferor’s new Percentage
Interest and shall issue, execute and deliver to such transferee a new
Certificate evidencing such transferee’s Percentage Interest. Subsequent to each
transfer of beneficial interest and upon the issuance of the new Certificate or
Certificates, the Owner Trustee shall cancel and destroy the Certificate
surrendered to it in connection with such transfer. The Owner Trustee may treat,
for all purposes whatsoever (other than for purposes of clauses (d) and (e) of
this Section 3.5), the Person in whose name any Certificate is registered as the
sole owner of the Percentage Interest evidenced by such Certificate.

(b) As a condition precedent to any registration of transfer under this
Section 3.5, the Owner Trustee may require the payment of a sum sufficient to
cover the payment of any tax or taxes or other governmental charges required to
be paid in connection with such transfer.

(c) The Owner Trustee shall not be obligated to register any transfer of a
Certificate unless the transferee has certified to the Owner Trustee that such
transfer does not violate any of the transfer restrictions stated herein
including, but not limited to clauses (d) and (e) of this Section 3.5. The Owner
Trustee shall not be liable to any Person for registering any transfer based on
such certifications.

(d) No transfer (or purported transfer) of all or any part of a
Certificateholder’s interest (or any economic interest therein), whether to
another Certificateholder or to a person who is not a Certificateholder, shall
be effective, and any such transfer (or purported transfer) shall be void ab
initio, and no person shall otherwise become a Certificateholder if, after such
transfer (or purported transfer), the Issuer would have more than 95 direct or
indirect holders of an interest in the Certificates. For purposes of determining
whether the Issuer will have more than 95 holders of an interest in the
Certificates, each Person indirectly owning an interest through a partnership
(including any entity treated as a partnership for United States federal income
tax purposes), a grantor trust or an S corporation (each such entity, a
“flow-through entity”) shall be treated as a Certificateholder, as applicable,
unless the Depositor determines in its sole and absolute discretion, after
consulting with qualified tax

 

   8   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

counsel, that less than substantially all of the value of the beneficial owner’s
interest in the flow-through entity is attributable to the flow-through entity’s
interest (direct or indirect) in the Issuer.

(e) No transfer shall be permitted if such transfer is effected through an
established securities market or secondary market (or the substantial equivalent
thereof) within the meaning of Code section 7704 and any proposed, temporary or
final Treasury regulations thereunder.

(f) Each transferee (i) shall be required to represent and warrant that it is a
United States Tax Person and (ii) shall provide a certification of non-foreign
status, in such form as may be requested by the Seller or the Owner Trustee
(e.g., IRS Form W-9), signed under penalties of perjury (and such other
certification, representations or opinion of counsel as may be requested by the
Seller or the Owner Trustee).

(g) If a Responsible Officer of Owner Trustee becomes aware that (1) a transfer
or attempted or purported transfer of any Certificate or interest therein was
consummated in compliance with the provisions of this Section 3.5 on the basis
of a materially incorrect certification from the transferor or purported
transferee, (2) a transferee failed to deliver to the Owner Trustee the
certificate required to be delivered under Section 3.5(a)(viii) or (3) the
Certificateholder of any Certificate or interest therein is in material breach
of any representation or agreement set forth in any certificate or any deemed
representation or agreement of such Certificateholder, the Owner Trustee will
direct the Certificate Registrar not to register such attempted or purported
transfer and, if a transfer has been registered, such transfer shall be
absolutely null and void ab initio and shall not operate to transfer any rights
to the purported transferee (such purported transferee, a “Disqualified
Transferee”) and the last preceding Certificateholder of such Certificateholder
that was not a Disqualified Transferee shall be restored to all rights as a
Certificateholder thereof retroactively to the date of the purported transfer of
such Certificate by such Certificateholder.

(h) Each Certificate will bear a legend to the following effect:

“THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY”
LAWS OF ANY STATE OR OTHER JURISDICTION. THE HOLDER HEREOF, BY PURCHASING THIS
CERTIFICATE, AGREES THAT THIS CERTIFICATE MAY BE RESOLD, ASSIGNED, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OR ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS AND
ONLY PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON
THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN
THE MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR THE
ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE OR OTHER
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A.”

 

   9   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

SECTION 3.6 Lost, Stolen, Mutilated or Destroyed Certificates. If (i) any
mutilated Certificate is surrendered to the Owner Trustee, or (ii) the Owner
Trustee receives evidence to its satisfaction that any Certificate has been
destroyed, lost or stolen, and upon proof of ownership satisfactory to the Owner
Trustee together with such security or indemnity on behalf of the Issuer as may
be requested by the Owner Trustee to save it harmless, then, in the absence of
notice to the Owner Trustee that such Certificate has been acquired by a
protected purchaser, the Owner Trustee shall execute and deliver a new
Certificate for the same Percentage Interest in the Issuer as the Certificate so
mutilated, destroyed, lost or stolen, of like tenor and bearing a different
issue number, with such notations, if any, as the Owner Trustee shall determine.
Upon the issuance of any new Certificate under this Section 3.6, the Issuer or
Owner Trustee may require the payment of a sum sufficient to cover any tax or
other governmental charge that may be imposed in connection with any transfer or
exchange of the Certificate and any other reasonable expenses (including the
reasonable fees and expenses of the Issuer and the Owner Trustee) connected
therewith. If, after the delivery of such new Certificate a protected purchaser
of the original Certificate in lieu of which such new Certificate was issued
presents such original Certificate for transfer or payment, the Issuer and Owner
Trustee shall be entitled to recover such new Certificate from the Person to
whom it was delivered or any Person taking title therefrom, except a protected
purchaser, and the Issuer and Owner Trustee shall be entitled to recover upon
the security or indemnity provided therefor to the extent of any loss, damage,
cost or expense incurred by the Issuer and Owner Trustee, in connection
therewith. Any duplicate Certificate issued pursuant to this Section 3.6 shall
constitute complete and indefeasible evidence of ownership in the Issuer, as if
originally issued, whether or not the lost, stolen or destroyed Certificate
shall be found at any time. The provisions of this Section 3.6 are exclusive and
shall preclude (to the extent lawful) all other rights and remedies with respect
to the replacement or payment of mutilated, defaced, destroyed, lost or stolen
Certificates.

SECTION 3.7 Appointment of the Certificate Paying Agent. At any time that a
Certificate Distribution Account exists, having been established in accordance
with the terms of the Indenture, the Certificate Paying Agent shall make
distributions to Certificateholders from the Certificate Distribution Account
pursuant to Section 5.5 and shall report the amounts of such distributions to
the Owner Trustee and the Servicer. Any Certificate Paying Agent shall have the
revocable power to withdraw funds from the Certificate Distribution Account for
the purpose of making the distributions referred to above. The Owner Trustee may
revoke such power and remove the Certificate Paying Agent if the Owner Trustee
determines in its sole discretion that the Certificate Paying Agent shall have
failed to perform its obligations under this Agreement in any material respect.
The Certificate Paying Agent shall initially be Wilmington Trust, National
Association, and any co-paying agent chosen by the Certificate Paying Agent.
Wilmington Trust, National Association shall be permitted to resign as
Certificate Paying Agent upon thirty (30) days’ written notice to the Owner
Trustee. If Wilmington Trust, National Association shall no longer be the
Certificate Paying Agent, the Administrator shall appoint a successor to act as
Certificate Paying Agent (which shall be a bank or a trust company). The
Administrator shall cause such successor Certificate Paying Agent or any
additional Certificate Paying Agent appointed by the Administrator to execute
and deliver to the Owner Trustee a written agreement in which such successor
Certificate Paying Agent or additional Certificate Paying Agent shall agree with
the Owner Trustee that, as Certificate Paying Agent, such successor Certificate
Paying Agent or additional Certificate Paying Agent shall hold all sums, if any,
held by it for

 

   10   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

payment to the Certificateholders in trust for the benefit of the
Certificateholders entitled thereto until such sums shall be paid to such
Certificateholders. Subject to applicable laws with respect to the escheat of
funds, the Certificate Paying Agent shall return all funds that have remained
unclaimed by a Certificateholder for two (2) years to the Owner Trustee.
Immediately upon its removal, a Certificate Paying Agent shall return all funds
(including any unclaimed funds) in its possession to the Owner Trustee. The
rights, protections and indemnities of the Owner Trustee under Article VII and
Section 8.2 and 9.2 of this Agreement shall apply to the Owner Trustee also in
its role as Certificate Paying Agent for so long as the Owner Trustee shall act
as Certificate Paying Agent and, to the extent applicable, to any other paying
agent appointed hereunder. Any reference in this Agreement to the Certificate
Paying Agent shall include any co-paying agent unless the context requires
otherwise.

SECTION 3.8 Maintenance of Office or Agency. As long as any of the Certificates
remain Outstanding, the Issuer shall maintain at the applicable Corporate Trust
Office, an office or agency where Certificates may be surrendered for
registration of transfer or exchange, and where notices and demands to or upon
the Issuer in respect of the Certificates and this Agreement may be served. The
Issuer hereby initially appoints the Owner Trustee to serve as its agent for the
foregoing purposes. The Issuer shall give prompt written notice to the Owner
Trustee of the location, and of any change in the location, of any such office
or agency. If at any time the Issuer shall fail to maintain any such office or
agency or shall fail to furnish the Owner Trustee with the address thereof, such
surrenders, notices and demands may be made or served at the applicable
Corporate Trust Office, and the Issuer hereby appoints the Owner Trustee as its
agent to receive all such surrenders, notices and demands.

ARTICLE IV

ACTIONS BY OWNER TRUSTEE

SECTION 4.1 Prior Notice to Certificateholders with Respect to Certain Matters.
With respect to the following matters, unless the Indenture, the Sale Agreement
or the Servicing Agreement, as applicable, provides that the consent of the
Certificateholders shall not be required, the Owner Trustee shall not take
action unless at least thirty (30) days before the taking of such action (or
such shorter notice acceptable to the Certificateholders), the Owner Trustee
shall have notified each Certificateholder in writing of the proposed action and
each Certificateholder shall not have notified the Owner Trustee in writing
prior to the thirtieth (30th) day (or such shorter notice acceptable to the
Certificateholders) after such notice is given that such Certificateholder has
withheld consent or provided alternative direction:

(a) the appointment pursuant to the Indenture of a successor Indenture Trustee;

(b) the appointment pursuant to the Servicing Agreement of a successor Servicer;
or

(c) the consent to the assignment by the Note Registrar or the Indenture Trustee
of its obligations under the Indenture or this Agreement.

 

   11   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

SECTION 4.2 Action by Certificateholders with Respect to Certain Matters. The
Owner Trustee shall not have the power, except upon the direction of the
Majority Certificateholders, to (a) except as expressly provided in the
Transaction Documents, sell the Collateral after the termination of the
Indenture in accordance with its terms, (b) remove the Administrator under the
Administration Agreement pursuant to Section 8 thereof or (c) appoint a
successor Administrator pursuant to Section 8 of the Administration Agreement.
The Owner Trustee shall take the actions referred to in the preceding sentence
only upon written instructions signed by the Majority Certificateholders at the
time of such action.

SECTION 4.3 Action by Certificateholders with Respect to Bankruptcy. The Owner
Trustee shall not have the power to commence a voluntary Proceeding in
bankruptcy relating to the Issuer until one year and one day after the Note
Balance of all Notes has been reduced to zero without the prior written approval
of each Certificateholder and the delivery to the Owner Trustee by each
Certificateholder of a certificate certifying that such Certificateholders
reasonably believe that the Issuer is insolvent.

SECTION 4.4 Restrictions on Certificateholders’ Power. No Certificateholder
shall direct the Owner Trustee to take or refrain from taking any action if such
action or inaction would be contrary to any obligation of the Issuer or the
Owner Trustee under this Agreement or any of the Transaction Documents or would
be contrary to Section 2.3, nor shall the Owner Trustee be obligated to follow
any such direction, if given.

SECTION 4.5 Acts of Certificateholders; Majority Control. (a) Any request,
demand, authorization, direction, notice, consent, waiver or other action
provided by this Agreement to be given or taken by Certificateholders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Certificateholders in person or by agents duly appointed in
writing; and except as herein otherwise expressly provided such action shall
become effective when such instrument or instruments are delivered to the Owner
Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Certificateholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Agreement and (subject to Article VI) conclusive in favor of the
Owner Trustee and the Issuer, if made in the manner provided in this Section.

(b) The fact and date of the execution by any person of any such instrument or
writing may be proved in any manner that the Owner Trustee deems sufficient.

(c) The ownership of Certificates shall be proved by the Certificate Register.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by any Certificateholder shall bind the Holder of every Certificate
issued upon the registration thereof or in exchange therefor or in lieu thereof,
in respect of anything done, omitted or suffered to be done by the Owner Trustee
or the Issuer in reliance thereon, whether or not notation of such action is
made upon such Certificate.

 

   12   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

(e) Except as otherwise provided herein, to the extent that there is more than
one Certificateholder, any action which may be taken or consent or instructions
which may be given by the Certificateholder under this Agreement may be taken by
the Majority Certificateholders at the time of such action.

SECTION 4.6 Compliance with the FDIC Rule. The Owner Trustee shall (i) perform
the covenants sets forth in Article XII of the Indenture applicable to it and
(ii) use reasonable efforts to comply with any request of the Depositor or the
Servicer to facilitate compliance with Article XII of the Indenture by the Fifth
Third Parties.

ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

SECTION 5.1 Application of Trust Funds. Deposits into the Certificate
Distribution Account shall be made in accordance with the provisions of the
Indenture and this Agreement. On each Payment Date, after a Certificate
Distribution Account has been established in accordance with the terms of the
Indenture, the Certificate Paying Agent shall withdraw from the Certificate
Distribution Account and distribute to the Certificateholders, pro rata based on
the Percentage Interest of each Certificateholder, all funds received in
accordance with the provisions of the Indenture and this Agreement. Subject to
the lien of the Indenture, the Certificate Paying Agent shall promptly
distribute to the Certificateholders all other amounts (if any) received by the
Certificate Paying Agent on behalf of the Issuer in respect of the Trust Estate
(pro rata based on the Percentage Interest of each such Certificateholder).
After the termination of the Indenture in accordance with its terms, the
Certificate Paying Agent shall distribute all amounts received (if any) by the
Owner Trustee on behalf of the Issuer in respect of the Trust Estate in
accordance with the provisions of this Agreement. If any withholding tax is
imposed on any Issuer payment to, or is imposed on any allocable Issuer income
of, a Certificateholder, such tax shall reduce the amount otherwise
distributable to the Certificateholder in accordance with this Section 5.1;
provided that the Owner Trustee shall not have an obligation to withhold any
such amount if and for so long as the Depositor is the sole Certificateholder.
The Owner Trustee is hereby authorized and directed to withhold from amounts
otherwise allocable or distributable to the Certificateholders sufficient funds
for the payment of any tax that is legally owed by the Issuer (but such
authorization shall not prevent the Owner Trustee from contesting any such tax
in appropriate proceedings and withholding payment of such tax, if permitted by
law, pending the outcome of such proceedings). The amount of any withholding tax
imposed with respect to a Certificateholder shall be treated as cash distributed
to such Certificateholder at the time it is withheld by the Issuer and remitted
to the appropriate taxing authority. If there is a possibility that withholding
tax is payable with respect to a distribution or income allocation, the Owner
Trustee may in its sole discretion withhold such amounts in accordance with this
Section 5.1. If a Certificateholder wishes to apply for a refund of any such
withholding tax, the Owner Trustee shall reasonably cooperate with such
Certificateholder in making such claim so long as such Certificateholder agrees
to reimburse the Owner Trustee for any out-of-pocket expenses incurred.

 

   13   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

SECTION 5.2 Sarbanes-Oxley Act. Notwithstanding anything to the contrary herein
or in any Transaction Document, the Owner Trustee shall not be required to
execute, deliver or certify in accordance with the provisions of the
Sarbanes-Oxley Act on behalf of the Issuer or any other Person, any periodic
reports filed pursuant to the Exchange Act, or any other documents pursuant to
the Sarbanes-Oxley Act.

SECTION 5.3 Signature on Returns. The Owner Trustee shall prepare (or cause to
be prepared) and shall sign, on behalf of the Issuer, the Issuer’s tax returns,
if any, unless applicable law requires a Certificateholder to sign such
documents. In the event that the Issuer is required to be treated as a
partnership for United States federal income tax purposes, the Certificateholder
that is a United States Tax Person holding the largest Certificate Percentage
Interest shall be designated the “tax matters partner” of the Issuer pursuant to
Code section 6231(a)(7)(A) of the Code and shall sign the tax return of the
Issuer. In the event that two or more Certificateholders would be described in
the preceding sentence then Certificateholder with the alphabetically first name
shall be so designated.

SECTION 5.4 Accounting and Reports to Certificateholders, the Internal Revenue
Service and Others. The Owner Trustee shall (a) maintain (or cause to be
maintained) the books of the Issuer on a calendar year basis and the accrual
method of accounting, (b) deliver (or cause to be delivered) to each
Certificateholder, as may be required by the Code and applicable Treasury
Regulations, such information as may be required (including, if applicable,
Schedule K-1) to enable each Certificateholder to prepare its federal and state
income tax returns, (c) prepare (or cause to be prepared), file (or cause to be
filed) such tax returns relating to the Issuer (including, if applicable, a
partnership information return, IRS Form 1065 if the Issuer is treated as a
partnership for United States federal income tax purposes) and make such
elections as from time to time may be required or appropriate under any
applicable state or federal statute or any rule or regulation thereunder so as
to maintain the Issuer’s applicable tax characterization as described in
Section 2.6 hereof, (d) cause applicable tax returns to be signed in the manner
required by law and (e) collect or cause to be collected any withholding tax as
described in and in accordance with Section 5.1 with respect to income or
distributions to Certificateholders.

SECTION 5.5 Method of Payment. Subject to the Indenture, distributions required
to be made to a Certificateholder on any Payment Date and all amounts received
by the Issuer or the Owner Trustee on any other date that are payable to a
Certificateholder pursuant to this Agreement or any other Transaction Document
shall be made to such Certificateholder by wire transfer, in immediately
available funds, to the account of such Certificateholder designated by such
Certificateholder to the Owner Trustee in writing.

SECTION 5.6 Certificate Distribution Account. A Certificate Distribution Account
shall be established pursuant to and solely to the extent required by
Section 8.2 of the Indenture. The Certificateholders shall possess all right,
title and interest in and to all funds on deposit from time to time in such
Certificate Distribution Account and all proceeds thereof. Except as otherwise
provided herein or in the Indenture, such Certificate Distribution Account shall
be under the sole dominion and control of the Certificate Paying Agent for the
benefit of the Certificateholders. If, at any time, such Certificate
Distribution Account ceases to be an Eligible Account, the Owner Trustee (or the
Servicer on behalf of the Owner Trustee, if such Certificate Distribution
Account

 

   14   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

is not then held by the Owner Trustee or an Affiliate thereof) shall within ten
(10) Business Days establish a new Certificate Distribution Account as an
Eligible Account and shall transfer any cash then on deposit in the Certificate
Distribution Account to such new Certificate Distribution Account.

ARTICLE VI

AUTHORITY AND DUTIES OF OWNER TRUSTEE

SECTION 6.1 General Authority. The Owner Trustee is authorized and directed to
execute and deliver the Transaction Documents to which the Issuer is named as a
party, and each certificate or other document attached as an exhibit to or
contemplated by the Transaction Documents to which the Issuer or the Owner
Trustee is named as a party and any amendment thereto, in each case, in such
form as the Depositor shall approve, as evidenced conclusively by the Owner
Trustee’s execution thereof, and at the written direction of the Depositor, to
execute on behalf of the Issuer and to direct the Indenture Trustee to
authenticate and deliver Class A-1 Notes in the aggregate principal amount of
$360,000,000, Class A-2 Notes in the aggregate principal amount of $360,000,000,
Class A-3 Notes in the aggregate principal amount of $389,000,000 and Class A-4
Notes in the aggregate principal amount of $141,000,000. In addition to the
foregoing, the Owner Trustee is authorized, but shall not be obligated, to take
all actions required of the Issuer pursuant to the Transaction Documents. The
Owner Trustee is further authorized from time to time to take such action as the
Depositor, the Administrator or a Majority of the Certificateholders recommends
or directs in writing with respect to the Transaction Documents, except to the
extent that this Agreement expressly requires the consent of each
Certificateholder for such action.

SECTION 6.2 General Duties. It shall be the duty of the Owner Trustee to
discharge (or cause to be discharged) all of its responsibilities pursuant to
the terms of this Agreement and the other Transaction Documents and to
administer the Issuer in the interest of the Certificateholders, subject to
Transaction Documents, and in accordance with the provisions of this Agreement.
Notwithstanding the foregoing, the Owner Trustee shall be deemed to have
discharged its duties and responsibilities hereunder and under the Transaction
Documents to the extent the Administrator has agreed in the Administration
Agreement to perform any act or to discharge any duty of the Issuer or the Owner
Trustee hereunder or under any Transaction Document, and the Owner Trustee shall
not be liable for the default or failure of the Administrator to carry out its
obligations under the Administration Agreement and shall have no duty to monitor
the performance of the Administrator or any other Person under the
Administration Agreement or any other document. The Owner Trustee shall have no
obligation to administer, service or collect the Receivables or to maintain,
monitor or otherwise supervise the administration, servicing or collection of
the Receivables. For the avoidance of doubt, the Owner Trustee shall not be
required to perform any of the obligations of the Issuer under any Transaction
Document that are required to be performed by the Sponsor, the Servicer, the
Depositor, the Administrator or the Indenture Trustee.

SECTION 6.3 Action upon Instruction. (a) Subject to Article IV, and in
accordance with the Transaction Documents, the Certificateholders may, by
written instruction, direct the Owner

 

   15   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

Trustee in the management of the Issuer. Such direction may be exercised at any
time by written instruction of the Certificateholders pursuant to Article IV.

(b) Subject to Section 7.1, the Owner Trustee shall not be required to take any
action hereunder or under any Transaction Document if the Owner Trustee shall
have reasonably determined or been advised by counsel that such action is likely
to result in liability on the part of the Owner Trustee or is contrary to the
terms hereof or of any Transaction Document or is otherwise contrary to law.

(c) Whenever the Owner Trustee is unable to decide between alternative courses
of action permitted or required by the terms of this Agreement or any
Transaction Document or is unsure as to the application of any provision of this
Agreement or any Transaction Document or any such provision is ambiguous as to
its application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Agreement permits any determination by the
Owner Trustee or is silent or is incomplete as to the course of action that the
Owner Trustee is required to take with respect to a particular set of facts, the
Owner Trustee shall promptly give notice (in such form as shall be appropriate
under the circumstances) to the Certificateholders requesting instruction as to
the course of action to be adopted or application of such provision, and to the
extent the Owner Trustee acts or refrains from acting in good faith in
accordance with any written instruction of the Majority Certificateholders (or,
if specifically required, all Certificateholders) received, the Owner Trustee
shall not be liable on account of such action or inaction to any Person. If the
Owner Trustee shall not have received appropriate instruction within ten
(10) days of such notice (or within such shorter period of time as reasonably
may be specified in such notice or may be necessary under the circumstances) it
may, but shall be under no duty to, take or refrain from taking such action, not
inconsistent with this Agreement or the Transaction Documents, as it shall deem
to be in the best interests of the Certificateholders, and shall have no
liability to any Person for such action or inaction.

(d) The Owner Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Agreement, or to institute, conduct or defend any
litigation, at the request, order or direction of any Certificateholder or any
other Person, unless such Certificateholder or such Person has offered to the
Owner Trustee security or indemnity satisfactory to it against the costs,
expenses and liabilities that may be incurred by the Owner Trustee (including,
without limitation, the reasonable fees and expenses of its counsel) therein or
thereby, including such advances as the Owner Trustee shall reasonably request.

(e) The Owner Trustee shall not be personally liable for any distribution made
in accordance with the provisions set forth in Section 9.1(c).

 

   16   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

SECTION 6.4 No Duties Except as Specified in this Agreement or in Instructions.
The Owner Trustee shall not have any duty or obligation to manage, make any
payment with respect to, register, record, sell, dispose of, or otherwise deal
with the Trust Estate, or to otherwise take or refrain from taking any action
under, or in connection with, any document contemplated hereby to which the
Issuer or the Owner Trustee is a party, except as expressly provided by the
terms of this Agreement or in any document or written instruction received by
the Owner Trustee pursuant to Section 6.3; and no implied duties or obligations
shall be read into this Agreement or any Transaction Document against the Owner
Trustee. The Owner Trustee shall have no responsibility for filing any financing
or continuation statement in any public office at any time or to otherwise
perfect or maintain the perfection of any security interest or Lien granted to
it hereunder or to prepare or file any Commission filing (including any filings
required under the Sarbanes-Oxley Act) for the Issuer or to record this
Agreement or any Transaction Document. Wilmington Trust, National Association
nevertheless agrees that it will, at its own cost and expense, promptly take all
action as may be necessary to discharge any Liens on any part of the Trust
Estate that result from actions by, or claims against, Wilmington Trust,
National Association that are not related to the ownership or the administration
of the Trust Estate. The Owner Trustee shall have no responsibility or liability
for or with respect to the genuineness, value, sufficiency or validity of the
Trust Estate.

SECTION 6.5 No Action Except under Specified Documents or Instructions. The
Owner Trustee shall not manage, control, use, sell, dispose of or otherwise deal
with any part of the Trust Estate except (i) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (ii) in accordance with the Transaction Documents and (iii) in
accordance with any document or instruction delivered to the Owner Trustee
pursuant to Section 6.3.

SECTION 6.6 Restrictions. The Owner Trustee shall not take any action (a) that
is inconsistent with the purposes of the Issuer set forth in Section 2.3 or
(b) that, to the actual knowledge of a Responsible Officer of the Owner Trustee,
would for United States federal income, state and local income and franchise tax
purposes, (i) affect the treatment of the Notes as indebtedness, (ii) be deemed
to cause a taxable exchange of the Notes or (iii) cause the Issuer or any
portion thereof to be treated as an association or publicly traded partnership
taxable as a corporation for United States federal income, state and local
income or franchise and value added tax purposes. No Certificateholder shall
direct the Owner Trustee to take action that would violate the provisions of
this Section 6.6.

SECTION 6.7 Relevant Trustee. Following the payment in full of principal and
interest on the Notes, the Owner Trustee shall assume the role of Relevant
Trustee for all purposes under the Transaction Documents and shall perform the
obligations of the Relevant Trustee under the Indenture. In furtherance of the
foregoing, Article 7, Article 8 and Article 12 of the Indenture are hereby
incorporated by reference into this Agreement.

SECTION 6.8 Reporting. Upon receipt by the Owner Trustee from the Depositor of
any reports or general loan data, the Owner Trustee will forward such reports in
the form received to the Certificateholders; provided, that the Owner Trustee
shall not be required to forward any such reports to any Certificateholder who
is the Depositor or an Affiliate of the Depositor. The

 

   17   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

Owner Trustee shall have no duty or obligations to review, verify or confirm the
reports or any information contained therein, and shall have no liability in
connection therewith. Delivery of the Servicer Certificate to the Owner Trustee,
as provided for in the Transaction Documents, is for informational purposes only
and the Owner Trustee’s receipt of such shall not constitute constructive notice
of any information contained therein or determinable from information contained
therein, including the Issuer’s compliance with any of its covenants hereunder
(as to which the Owner Trustee is entitled to rely exclusively on Officer’s
Certificates).

ARTICLE VII

CONCERNING OWNER TRUSTEE

SECTION 7.1 Acceptance of Trusts and Duties. The Owner Trustee accepts the
trusts hereby created and agrees to perform its duties hereunder with respect to
such trusts but only upon the terms of this Agreement. The Owner Trustee also
agrees to disburse all moneys actually received by it constituting part of the
Trust Estate upon the terms of the Transaction Documents and this Agreement. The
Owner Trustee shall not be personally liable or accountable hereunder or under
any Transaction Document under any circumstances notwithstanding anything herein
or in the Transaction Documents to the contrary, except (i) for its own willful
misconduct, bad faith or gross negligence, (ii) in the case of the inaccuracy of
any representation or warranty contained in Section 7.5 expressly made by
Wilmington Trust, National Association in its individual capacity, (iii) for
liabilities arising from the failure of Wilmington Trust, National Association
to perform obligations expressly undertaken by it in the third sentence of
Section 6.4 or (iv) for taxes, fees or other charges on, based on or measured
by, any fees, commissions or compensation received by the Owner Trustee. In
particular, but not by way of limitation (and subject to the exceptions set
forth in the preceding sentence) of the foregoing:

(a) The Owner Trustee shall not be personally liable for any error of judgment
made in good faith by any of its officers or employees unless it is proved that
such Persons were grossly negligent in ascertaining the pertinent facts;

(b) No provision of this Agreement shall require the Owner Trustee to expend or
risk its personal funds or otherwise incur any financial liability in the
exercise of its rights or powers hereunder;

(c) Under no circumstances shall the Owner Trustee be personally liable for any
representation, warranty, covenant, obligation or indebtedness of the Issuer;
and

(d) The Owner Trustee shall not be personally responsible for or in respect of
the validity or sufficiency of this Agreement or for the due execution hereof by
any Person other than the Owner Trustee.

 

   18   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

SECTION 7.2 Preservation of Information; Communications to Certificateholders.
(a) The Owner Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Certificateholders received by the Owner
Trustee in its capacity as the Certificate Registrar; provided, however, that so
long as the Owner Trustee is the Certificate Registrar, no list separate from
the Certificate Register shall be required to be preserved or maintained.

(b) The Certificateholders may communicate with other Certificateholders with
respect to their rights under this Agreement or under the Certificates. Upon
receipt by the Owner Trustee of any written request by three or more
Certificateholders or by one or more Certificateholders holding in the aggregate
more than 25% of the Percentage Interests to receive a copy of the most current
list of Certificateholders together with a copy of the communication that the
applicant proposes to send, the Owner Trustee shall distribute such list to the
requesting Certificateholders; provided that the Owner Trustee may elect not to
afford the requesting Certificateholders access to the list of
Certificateholders if it agrees to mail the desired communication or proxy, on
behalf of and at the expense of the requesting Certificateholders, to all
Certificateholders. Each Certificateholder, by receiving and holding a
Certificate, shall be deemed to have agreed not to hold the Owner Trustee
accountable by reason of the disclosure of its name and address, regardless of
the source from which such information was derived.

SECTION 7.3 Statements to Certificateholders. (a) The Owner Trustee shall
promptly give notice to each Certificateholder of any change in the Indenture
Trustee’s website pursuant to which the Relevant Trustee’s certificate is made
available of which it has been provided notice pursuant to Section 7.4(c) of the
Indenture.

(b) To the extent the Owner Trustee has assumed the role of Relevant Trustee
pursuant to the terms of Section 6.7, the Owner Trustee may make all reports or
notices required to be provided by the Owner Trustee under Section 7.4 of the
Indenture available via its web-based collaborative internet workspace known as
an “eRoom”; provided, however, that the Owner Trustee shall, if requested by the
Administrator, deliver any such reports or notices in writing to the
Administrator. Any information that is disseminated in accordance with the
provisions of this Section 7.3 shall not be required to be disseminated in any
other form or manner. The Owner Trustee will make no representations or
warranties as to the accuracy or completeness of such documents and will assume
no responsibility therefor.

(c) The Owner Trustee’s eRoom website shall be initially located at
https://cyberservices.wilmingtontrust.com/eRoom/ or at such other address as
shall be specified by the Owner Trustee from time to time in writing to the
Certificateholders, the Servicer, the Issuer or any Paying Agent. In connection
with providing access to the Owner Trustee’s eRoom, the Owner Trustee may
require registration and the acceptance of a disclaimer. The Owner Trustee shall

 

   19   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

not be liable for the dissemination of information in accordance with this
Agreement. The Owner Trustee shall notify Certificateholders in writing of any
changes in the address or means of access to the eRoom where the reports are
accessible. Assistance in access to the eRoom can be obtained by calling the
Owner Trustee’s customer service desk at 302-636-6286.

SECTION 7.4 Notice of Events of Default. The Owner Trustee shall promptly give
notice to each Certificateholder of any (a) Default or Event of Default of which
it has been provided notice pursuant to Section 6.5 of the Indenture and
(b) Servicer Replacement Event of which it has been provided notice pursuant to
Section 6.1 of the Servicing Agreement.

SECTION 7.5 Representations and Warranties. Wilmington Trust, National
Association hereby represents and warrants to the Depositor for the benefit of
the Certificateholders, that:

(a) It is a national banking association formed and validly existing in good
standing under the federal laws of the United States of America and having its
principal place of business within the State of Delaware. It has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement.

(b) It has taken all corporate action necessary to authorize the execution and
delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

(c) This Agreement constitutes a legal, valid and binding obligation of the
Owner Trustee, enforceable against the Owner Trustee in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors of banks generally and to
equitable limitations on the availability of specific remedies.

(d) Neither the execution nor the delivery by it of this Agreement, nor the
consummation by it of the transactions contemplated hereby nor compliance by it
with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws.

SECTION 7.6 Reliance; Advice of Counsel. (a) The Owner Trustee shall incur no
personal liability to anyone in acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties. The Owner Trustee may accept a certified copy of
a resolution of the board of directors or other governing body of any corporate
party as conclusive evidence that such resolution has been duly adopted by such
body

 

   20   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

and that the same is in full force and effect. As to any fact or matter the
method of the determination of which is not specifically prescribed herein, the
Owner Trustee may for all purposes hereof rely on a certificate, signed by the
president or any vice president or by the treasurer, secretary or other
Authorized Officers of the relevant party, as to such fact or matter, and such
certificate shall constitute full protection to the Owner Trustee for any action
taken or omitted to be taken by it in good faith in reliance thereon.

(b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the
Transaction Documents, the Owner Trustee (i) may act directly or through its
agents or attorneys pursuant to agreements entered into with any of them, but
the Owner Trustee shall not be personally liable for the conduct or misconduct
of such agents, custodians, nominees (including Persons acting under a power of
attorney) or attorneys selected in good faith and without gross negligence and
(ii) may consult with counsel, accountants and other skilled Persons
knowledgeable in the relevant area to be selected in good faith and without
gross negligence and employed by it at the expense of the Issuer. The Owner
Trustee shall not be personally liable for anything done, suffered or omitted in
good faith by it in accordance with the written opinion or advice of any such
counsel, accountants or other such Persons.

SECTION 7.7 Not Acting in Individual Capacity. Except as provided in this
Article VII, in accepting the trusts hereby created, Wilmington Trust, National
Association acts solely as the Owner Trustee hereunder and not in its individual
capacity and all Persons having any claim against the Owner Trustee by reason of
the transactions contemplated by this Agreement or any Transaction Document
shall look only to the Trust Estate for payment or satisfaction thereof.

SECTION 7.8 The Owner Trustee May Own Notes. The Owner Trustee in its individual
or any other capacity may become the owner or pledgee of Notes. The Owner
Trustee may deal with the Depositor, the Indenture Trustee, the Administrator
and their respective Affiliates in banking transactions with the same rights as
it would have if it were not the Owner Trustee, and the Depositor, the Indenture
Trustee, the Administrator and their respective Affiliates may maintain normal
commercial banking relationships with the Owner Trustee and its Affiliates.

SECTION 7.9 Rule 144A Information. At any time when the Issuer is not subject to
Section 13 or 15(d) of the Securities Exchange Act and is not exempt from
reporting pursuant to Rule 12g3-2(b) under the Securities Exchange Act, upon the
request of a Certificateholder, the Depositor shall promptly furnish or cause to
be furnished Rule 144A Information (as defined below) to such Certificateholder,
to a prospective purchaser of such Certificate designated by such
Certificateholder or to the Owner Trustee for delivery to such Certificateholder
or a prospective purchaser designated by such Certificateholder, as the case may
be, in order to permit compliance by such Certificateholder and the Issuer with
Rule 144A in connection with the resale of such Certificate by such
Certificateholder. “Rule 144A Information” shall be such information as is
specified pursuant to Rule 144A(d)(4) under the Securities Act (or any successor
provision thereto).

 

   21   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

ARTICLE VIII

COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE

SECTION 8.1 The Owner Trustee’s Compensation. The Depositor shall cause the
Servicer to pay to Wilmington Trust, National Association pursuant to
Section 3.12 of the Servicing Agreement from time to time compensation for all
services rendered by the Owner Trustee and the Certificate Paying Agent under
this Agreement pursuant to a fee letter between the Servicer and the Owner
Trustee and the Certificate Paying Agent (which compensation shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust). The Servicer, pursuant to Section 3.12 of the Servicing
Agreement and the fee letter between the Servicer and the Owner Trustee, shall
reimburse the Owner Trustee and the Certificate Paying Agent upon its request
for all reasonable expenses, disbursements and advances incurred or made by the
Owner Trustee and the Certificate Paying Agent in accordance with any provision
of this Agreement (including the reasonable compensation, expenses and
disbursements of such agents, experts and counsel as the Owner Trustee and the
Certificate Paying Agent may employ in connection with the exercise and
performance of its rights and its duties hereunder), except any such expense as
may be attributable to its willful misconduct, gross negligence (other than an
error in judgment) or bad faith. To the extent not paid by the Servicer, such
fees and reasonable expenses shall be paid in accordance with Sections 8.5 or
5.4(b) of the Indenture, as applicable.

SECTION 8.2 Indemnification. The Depositor shall cause the Servicer to agree to
indemnify the Owner Trustee and the Certificate Paying Agent in its individual
capacity and as trustee and its successors, assigns, directors, officers,
employees and agents (the “Indemnified Parties”) from and against, any and all
loss, liability, expense, tax, penalty, action, suit, cost or claim (including
reasonable legal fees and expenses) of any kind and nature whatsoever which may
at any time be imposed on, incurred by, or asserted against Wilmington Trust,
National Association in its individual capacity and as trustee or any
Indemnified Party in any way relating to or arising out of this Agreement, the
Transaction Documents, the Trust Estate, the administration of the Trust Estate
or the action or inaction of Wilmington Trust, National Association hereunder;
provided, however, that neither the Depositor nor the Servicer shall be liable
for or required to indemnify Wilmington Trust, National Association from and
against any of the foregoing expenses arising or resulting from (i) Wilmington
Trust, National Association’s own willful misconduct, bad faith or gross
negligence, (ii) the inaccuracy of any representation or warranty expressly made
by Wilmington Trust, National Association in its individual capacity or any
representation or warranty made by Wilmington Trust, National Association in
accordance with Section 11.13 or Section 11.14, (iii) liabilities arising from
the failure of Wilmington Trust, National Association to perform obligations
expressly undertaken by it in the third sentence of Section 6.4 or (iv) taxes,
fees or other charges on, based on or measured by, any fees, commissions or
compensation received by the Owner Trustee. To the extent not paid by the
Servicer, such indemnification shall be paid in accordance with Sections 8.5 or
5.4(b) of the Indenture, as applicable.

 

   22   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

SECTION 8.3 Payments to the Owner Trustee. Any amounts paid to the Owner Trustee
pursuant to this Article VIII and Section 8.2(c) of the Indenture shall be
deemed not to be a part of the Trust Estate immediately after such payment.

SECTION 8.4 Rights, Protections, Immunities and Indemnities of the Certificate
Paying Agent Relevant Trustee and Paying Agent. The rights, protections,
immunities and indemnities of the Owner Trustee under this Agreement are hereby
extended to the Certificate Paying Agent, the Owner Trustee as Relevant Trustee,
and the Certificate Paying Agent as Paying Agent under all of the Transaction
Documents.

ARTICLE IX

TERMINATION OF TRUST AGREEMENT

SECTION 9.1 Termination of Trust Agreement. (a) The Issuer shall wind up,
dissolve and terminate and this Agreement shall terminate (other than provisions
hereof which by their terms survive termination) upon the final distribution by
the Certificate Paying Agent of all moneys or other property or proceeds of the
Trust Estate in accordance with the terms of the Indenture, the Servicing
Agreement and Article V of this Agreement. The bankruptcy, liquidation,
dissolution, death or incapacity of any Certificateholder shall not (x) operate
to terminate this Agreement or the Issuer, nor (y) entitle any such
Certificateholder’s legal representatives or heirs to claim an accounting or to
take any action or Proceeding in any court for a partition or winding up of all
or any part of the Issuer or Trust Estate nor (z) otherwise affect the rights,
obligations and liabilities of the parties hereto.

(b) Notice of any dissolution and termination of the Issuer, specifying the
Payment Date upon which Certificateholders shall surrender their Certificates to
the Owner Trustee for payment of the final distribution and cancellation, shall
be given by the Owner Trustee to Certificateholders, and if the Owner Trustee is
notified of a redemption of the Notes by the Administrator or the Issuer
pursuant to Section 10.1(c) of the Indenture, such notice shall be mailed within
five (5) Business Days of the Owner Trustee’s receipt of such notice from the
Issuer or Administrator. Each such notice to a Certificateholder shall state
(i) the Payment Date upon or with respect to which final payment of the
Certificates shall be made upon presentation and surrender of the Certificates
at the office of the Owner Trustee therein designated, (ii) the amount of any
such final payment and (iii) that the Record Date otherwise applicable to such
Payment Date is not applicable and that payments are being made only upon
presentation and surrender of the Certificates at the office of the Owner
Trustee therein specified. The Owner Trustee shall give such notice to the
Certificate Registrar (if other than the Owner Trustee) and the Certificate
Paying Agent at the time such notice is given to Certificateholders. Upon
presentation and surrender of each Certificate, the Certificate Paying Agent
shall cause to be distributed to such Certificateholders, subject to
Section 3808 of the Delaware Statutory Trust Act, amounts distributable on such
Payment Date pursuant to Article V.

 

   23   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

(c) In the event that any of the Certificateholders shall not surrender their
Certificates for cancellation within six months after the date specified in the
above mentioned written notice, the Owner Trustee shall give a second written
notice to the remaining Certificateholders to surrender their Certificates for
cancellation and receive the final distribution with respect thereto. If within
one year after the second notice any of the Certificates shall not have been
surrendered for cancellation, the Owner Trustee may take appropriate steps, or
may appoint an agent to take appropriate steps, to contact the remaining
Certificateholders concerning surrender of their Certificates and the cost
thereof shall be paid out of the funds and other assets that shall remain
subject to this Agreement. Subject to applicable escheat laws, any funds
remaining in the Trust Estate after exhaustion of such remedies shall be
distributed by the Certificate Paying Agent to the last Certificateholder of
record identified in the Certificate Register for each such remaining
Certificate.

SECTION 9.2 Dissolution of the Issuer. Upon dissolution of the Issuer, the
Administrator shall wind up the business and affairs of the Issuer as required
by Section 3808 of the Statutory Trust Act. Upon the satisfaction and discharge
of the Indenture, and receipt of a certificate from the Indenture Trustee
stating that all Noteholders have been paid in full and that the Indenture
Trustee is aware of no claims remaining against the Issuer in respect of the
Indenture and the Notes, the Administrator, in the absence of actual knowledge
of any other claim against the Issuer, shall be deemed to have made reasonable
provision to pay all claims and obligations (including conditional, contingent
or unmatured obligations) for purposes of Section 3808(e) of the Statutory Trust
Act. At the direction of the Administrator, the Owner Trustee, upon surrender of
the outstanding Certificates or as otherwise provided in Section 9.1(c), shall
cause the Certificate Paying Agent to distribute the remaining Trust Estate (if
any) in accordance with Section 9.1 hereof and shall cause the Certificate of
Trust to be cancelled by filing a certificate of cancellation with the Delaware
Secretary of State in accordance with the provisions of Section 3810 of the
Statutory Trust Act, at which time the Issuer shall terminate and this Agreement
(other than Article VIII) shall be of no further force or effect.

SECTION 9.3 Limitations on Termination. Except as provided in Section 9.1,
neither the Depositor nor any Certificateholder shall be entitled to revoke or
terminate the Issuer.

ARTICLE X

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL

OWNER TRUSTEES

SECTION 10.1 Eligibility Requirements for the Owner Trustee. The Owner Trustee
shall at all times be a bank (i) authorized to exercise corporate trust powers,
(ii) having a combined capital and surplus of at least $50,000,000 and
(iii) subject to supervision or examination by Federal or state authorities. If
such bank shall publish reports of condition at least annually, pursuant to law
or to the requirements of the aforesaid supervising or examining authority, then
for the purpose of this Section, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent

 

   24   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

report of condition so published. The Owner Trustee shall at all times be an
institution satisfying the provisions of Section 3807(a) of the Statutory Trust
Act. In case at any time the Owner Trustee shall cease to be eligible in
accordance with the provisions of this Section, the Owner Trustee shall resign
immediately in the manner and with the effect specified in Section 10.2.

SECTION 10.2 Resignation or Removal of the Owner Trustee. The Owner Trustee may
at any time resign and be discharged from the trusts hereby created by giving
written notice thereof to the Depositor, the Administrator, the Servicer, the
Indenture Trustee and each Certificateholder. Upon receiving such notice of
resignation, the Depositor and the Administrator, acting jointly, shall promptly
appoint a successor Owner Trustee which satisfies the eligibility requirements
set forth in Section 10.1 by written instrument, in duplicate, one copy of which
instrument shall be delivered to the resigning Owner Trustee and one copy to the
successor Owner Trustee. If no successor Owner Trustee shall have been so
appointed and have accepted appointment within thirty (30) days after the giving
of such notice of resignation, the resigning Owner Trustee may petition any
court of competent jurisdiction for the appointment of a successor Owner
Trustee; provided, however, that such right to appoint or to petition for the
appointment of any such successor shall in no event relieve the resigning Owner
Trustee from any obligations otherwise imposed on it under the Transaction
Documents until such successor has in fact assumed such appointment.

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.1 and shall fail to resign after written request
therefor by the Depositor or the Administrator, or if at any time the Owner
Trustee shall be legally unable to act, or shall be adjudged bankrupt or
insolvent, or a receiver of the Owner Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Owner
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then the Depositor or the Administrator may remove
the Owner Trustee. If the Depositor or the Administrator shall remove the Owner
Trustee under the authority of the immediately preceding sentence, the Depositor
and the Administrator, acting jointly, shall promptly appoint a successor Owner
Trustee by written instrument, in duplicate, one copy of which instrument shall
be delivered to the outgoing Owner Trustee so removed and one copy to the
successor Owner Trustee and shall pay all fees owed to the outgoing Owner
Trustee.

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 10.3 and payment of all fees and expenses owed to the
outgoing Owner Trustee. The Depositor shall provide (or shall cause to be
provided) notice of such resignation or removal of the Owner Trustee to each of
the Rating Agencies.

SECTION 10.3 Successor Owner Trustee. Any successor Owner Trustee appointed
pursuant to Section 10.2 shall execute, acknowledge and deliver to the
Depositor, the Administrator and to its predecessor Owner Trustee an instrument
accepting such appointment under this Agreement, and thereupon the resignation
or removal of the predecessor Owner Trustee shall become effective and such
successor Owner Trustee, without any further act, deed or conveyance, shall
become fully vested with all the rights, powers, duties and obligations of its

 

   25   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

predecessor under this Agreement, with like effect as if originally named as the
Owner Trustee. The predecessor Owner Trustee shall upon payment of its fees and
expenses deliver to the successor Owner Trustee all documents and statements and
monies held by it under this Agreement; and the Depositor and the predecessor
Owner Trustee shall execute and deliver such instruments and do such other
things as may reasonably be required for fully and certainly vesting and
confirming in the successor Owner Trustee all such rights, powers, duties and
obligations.

No successor Owner Trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor Owner Trustee shall be
eligible pursuant to Section 10.1.

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section, the Depositor shall mail (or shall cause to be mailed) notice of the
successor of such Owner Trustee to each Certificateholder, Indenture Trustee,
the Noteholders and each of the Rating Agencies. If the Depositor shall fail to
mail (or cause to be mailed) such notice within 10 days after acceptance of
appointment by the successor Owner Trustee, the successor Owner Trustee shall
cause such notice to be mailed at the expense of the Depositor. Any successor
Owner Trustee appointed pursuant to Section 10.2 shall promptly file an
amendment to the Certificate of Trust with the Secretary of State identifying
the name and the principal place of business of such successor Owner Trustee in
the State of Delaware.

SECTION 10.4 Merger or Consolidation of the Owner Trustee. Any Person into which
the Owner Trustee may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall, without the execution or filing of any instrument or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding, be the successor of the Owner Trustee hereunder;
provided, that such Person shall be eligible pursuant to Section 10.1; and
provided, further that the Owner Trustee shall file an amendment to the
Certificate of Trust of the Issuer, if required by applicable law, and mail
notice of such merger or consolidation to the Depositor, the Administrator and
all Certificateholders.

SECTION 10.5 Appointment of Co-Trustee or Separate Trustee. Notwithstanding any
other provisions of this Agreement, at any time, for the purpose of meeting any
legal requirements of any jurisdiction in which any part of the Trust Estate may
at the time be located, the Depositor and the Owner Trustee acting jointly shall
have the power and shall execute and deliver all instruments to appoint one or
more Persons approved by the Owner Trustee to act as co-trustee, jointly with
the Owner Trustee, or separate trustee or separate trustees, of all or any part
of the Trust Estate, and to vest in such Person, in such capacity, such title to
the Issuer, or any part thereof, and, subject to the other provisions of this
Section, such powers, duties, obligations, rights and trusts as the Depositor
and the Owner Trustee may consider necessary or desirable. If the Depositor
shall not have joined in such appointment within fifteen (15) days after the
receipt by it of a request so to do, the Owner Trustee alone shall have the
power to make such appointment. No co-trustee or separate trustee under this
Agreement shall be required to

 

   26   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

meet the terms of eligibility as a successor trustee pursuant to Section 10.1
and no notice of the appointment of any co-trustee or separate trustee shall be
required pursuant to Section 10.3.

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Owner Trustee joining in such act), except to the extent that under
any law of any jurisdiction in which any particular act or acts are to be
performed, the Owner Trustee shall be incompetent or unqualified to perform such
act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Issuer or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Owner Trustee;

(ii) no trustee under this Agreement shall be personally liable by reason of any
act or omission of any other trustee under this Agreement; and

(iii) the Depositor and the Owner Trustee acting jointly may at any time accept
the resignation of or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Owner Trustee. Each such instrument shall be filed with the Owner Trustee and
copies thereof given to the Depositor and the Administrator.

Any separate trustee or co-trustee may at any time appoint the Owner Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall become
incapable of acting, resign or be removed, all of its estates, properties,
rights, remedies and trusts shall vest in and be exercised by the Owner Trustee,
to the extent permitted by law, without the appointment of a new or successor
trustee. The Owner Trustee shall have no obligation to determine whether a
co-trustee or separate trustee is legally required in any jurisdiction in which
any part of the Trust Estate may be located.

 

   27   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Amendments.

(a) Any term or provision of this Agreement may be amended by the Depositor and
the Owner Trustee, at the direction of the Administrator, without the consent of
the Indenture Trustee, any Noteholder, any Certificateholder, the Issuer or any
other Person subject to the satisfaction of one of the following conditions:

(i) The Depositor delivers an Opinion of Counsel or an Officer’s Certificate to
the Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of the Noteholders; or

(ii) The Rating Agency Condition is satisfied with respect to such amendment and
the Depositor notifies the Indenture Trustee in writing that the Rating Agency
Condition is satisfied with respect to such amendment.

(b) This Agreement may also be amended from time to time by the Depositor and
the Owner Trustee, with the consent of (i) the Holders of Notes evidencing not
less than a majority of the Outstanding Note Balance and (ii) the Majority
Certificateholders, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Noteholders or the Certificateholders.
It will not be necessary for the consent of Noteholders or Certificateholders to
approve the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders and
Certificateholders provided for in this Agreement) and of evidencing the
authorization of the execution thereof by Noteholders and Certificateholders
will be subject to such reasonable requirements as the Indenture Trustee and
Owner Trustee may prescribe, including the establishment of record dates
pursuant to the Note Depository Agreement.

(c) Prior to the execution of any amendment pursuant to this Section 11.1, the
Depositor shall provide written notification of the substance of such amendment
to each Rating Agency; and promptly after the execution of any such amendment,
the Depositor shall furnish a copy of such amendment to each Rating Agency, the
Issuer and the Indenture Trustee; provided, that no amendment pursuant to this
Section 11.1 shall be effective which materially and adversely affects the
rights, protections or duties of the Indenture Trustee without the prior written
consent of such Person.

 

   28   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
shall be entitled to receive and conclusively rely upon an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by this
Agreement and an Officer’s Certificate from the Depositor or the Administrator
stating that all conditions precedent to the execution and delivery of such
amendment have been satisfied. The Owner Trustee may, but shall not be obligated
to, enter into any such amendment which materially and adversely affects the
Owner Trustee’s own rights, duties or immunities under this Agreement.

(e) Notwithstanding subsection (a) of this Section 11.1, this Agreement may only
be amended by the Depositor if (i) the Majority Certificateholders consent to
such amendment or (ii) such amendment shall not, as evidenced by an Officer’s
Certificate of the Depositor or an Opinion of Counsel delivered to the Owner
Trustee, materially and adversely affect the interests of the
Certificateholders.

SECTION 11.2 No Legal Title to Trust Estate in Certificateholders. Neither the
Depositor nor any Certificateholder shall have legal title to any part of the
Trust Estate. Each Certificateholder shall be entitled to receive distributions
with respect to its undivided beneficial interest therein only in accordance
with Articles V and IX. No transfer, by operation of law or otherwise, of any
right, title or interest of a Certificateholder to and in its ownership interest
in the Trust Estate shall operate to terminate this Agreement or the trusts
hereunder or entitle any transferee to an accounting or to the transfer to it of
legal title to any part of the Trust Estate.

SECTION 11.3 Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Owner Trustee, the Depositor, the
Administrator, the Certificateholders and, to the extent expressly provided
herein, the Indenture Trustee and the Noteholders, and nothing in this
Agreement, whether express or implied, shall be construed to give to any other
Person any legal or equitable right, remedy or claim in the Trust Estate or
under or in respect of this Agreement or any covenants, conditions or provisions
contained herein.

SECTION 11.4 Notices. (a) Unless otherwise expressly specified or permitted by
the terms hereof, all notices shall be in writing and shall be delivered or
mailed by registered or certified first-class United States mail, postage
prepaid, hand delivery, prepaid courier service, by facsimile or, if so provided
on Schedule II to the Sale Agreement, by electronic transmission, and addressed
in each case as specified on Schedule II to the Sale Agreement, or at such other
address as shall be designated by any of the specified addressees in a written
notice to the other parties hereto.

(b) Any notice required or permitted to be given to any Certificateholder shall
be given by first-class mail, postage prepaid, at the address shown in the
Certificate Registrar. Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
such Certificateholder receives such notice.

 

   29   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

SECTION 11.5 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 11.6 Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, regardless of whether delivered in physical or
electronic form, but all such counterparts shall together constitute but one and
the same instrument.

SECTION 11.7 Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, the Depositor, the
Owner Trustee and its successors and each Certificateholder and its successors
and permitted assigns, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by a Certificateholder shall bind
the successors and assigns of such Certificateholder.

SECTION 11.8 No Petition.

(a) To the fullest extent permitted by applicable law, each of the Owner Trustee
(in its individual capacity and as the Owner Trustee), by entering into this
Agreement, the Depositor, each Certificateholder, by accepting a Certificate,
and the Indenture Trustee and each Noteholder or Note Owner by accepting the
benefits of this Agreement, hereby covenants and agrees that prior to the date
which is one year and one day after payment in full of all obligations of each
Bankruptcy Remote Party in respect of all securities issued by the Bankruptcy
Remote Parties (i) such party shall not authorize any Bankruptcy Remote Party to
commence a voluntary winding-up or other voluntary case or other Proceeding
seeking liquidation, reorganization or other relief with respect to such
Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence, join or institute against, with any other Person, any Proceeding
against such Bankruptcy Remote Party under any bankruptcy, reorganization,
arrangement, liquidation or insolvency law or statute now or hereafter in effect
in any jurisdiction. Without limiting the foregoing, in no event shall the Owner
Trustee authorize, institute or join in any bankruptcy or similar Proceeding
described in the preceding sentence other than in accordance with Section 4.3.

 

   30   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

(b) The Depositor’s obligations under this Agreement are obligations solely of
the Depositor and will not constitute a claim against the Depositor to the
extent that the Depositor does not have funds sufficient to make payment of such
obligations. In furtherance of and not in derogation of the foregoing, each of
the Owner Trustee (in its individual capacity and as the Owner Trustee), by
entering into or accepting this Agreement, each Certificateholder, by accepting
a Certificate, and the Indenture Trustee and each Noteholder or Note Owner, by
accepting the benefits of this Agreement, hereby acknowledges and agrees that
such Person has no right, title or interest in or to the Other Assets of the
Depositor. To the extent that, notwithstanding the agreements and provisions
contained in the preceding sentence, each of the Owner Trustee, the Indenture
Trustee, each Noteholder or Note Owner and each Certificateholder either
(i) asserts an interest or claim to, or benefit from, Other Assets, or (ii) is
deemed to have any such interest, claim to, or benefit in or from Other Assets,
whether by operation of law, legal process, pursuant to applicable provisions of
insolvency laws or otherwise (including by virtue of Section 1111(b) of the
Bankruptcy Code or any successor provision having similar effect under the
Bankruptcy Code), then such Person further acknowledges and agrees that any such
interest, claim or benefit in or from Other Assets is and will be expressly
subordinated to the indefeasible payment in full, which, under the terms of the
relevant documents relating to the securitization or conveyance of such Other
Assets, are entitled to be paid from, entitled to the benefits of, or otherwise
secured by such Other Assets (whether or not any such entitlement or security
interest is legally perfected or otherwise entitled to a priority of
distributions or application under applicable law, including insolvency laws,
and whether or not asserted against the Depositor), including the payment of
post-petition interest on such other obligations and liabilities. This
subordination agreement will be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code. Each of the Owner Trustee (in
its individual capacity and as the Owner Trustee), by entering into or accepting
this Agreement, each Certificateholder, by accepting a Certificate, and the
Indenture Trustee and each Noteholder or Note Owner, by accepting the benefits
of this Agreement, hereby further acknowledges and agrees that no adequate
remedy at law exists for a breach of this Section and the terms of this Section
may be enforced by an action for specific performance. The provisions of this
Section will be for the third party benefit of those entitled to rely thereon
and will survive the termination of this Agreement.

SECTION 11.9 Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

SECTION 11.10 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

   31   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

SECTION 11.11 Waiver of Jury Trial. To the extent permitted by applicable law,
each party hereto irrevocably waives all right of trial by jury in any action,
Proceeding or counterclaim based on, or arising out of, under or in connection
with this Agreement, any other Transaction Document or any matter arising
hereunder or thereunder.

SECTION 11.12 Information Requests. The parties hereto shall provide any
information reasonably requested by the Seller, the Servicer, the Issuer, the
Depositor or any of their Affiliates at the expense of the Seller, the Servicer,
the Issuer, the Depositor or any of their Affiliates, as applicable, in order to
comply with or obtain more favorable treatment under any current or future law,
rule, regulation, accounting rule or principle.

SECTION 11.13 Form 10-D and Form 10-K Filings. So long as the Depositor is
filing Exchange Act Reports with respect to the Issuer and until the Depositor
notifies the Owner Trustee that such action is no longer required (i) no later
than each Payment Date, the Owner Trustee shall notify the Depositor of any Form
10-D Disclosure Item with respect to the Owner Trustee, together with a
description of any such Form 10-D Disclosure Item in form and substance
reasonably acceptable to the Depositor; provided that such notification may be
electronic so long as there has been no change to such Form 10-D Disclosure
Items from those disclosed on the previous Payment Date, and (ii) on or before
March 15 of each calendar year for so long as the Depositor is filing Exchange
Act Reports with respect to the Issuer, commencing on March 15, 2015, the Owner
Trustee shall deliver to the Depositor the certification substantially in the
form attached hereto as Exhibit E or such form as mutually agreed upon by the
Depositor and the Owner Trustee regarding any affiliations or relationships (as
contemplated in Item 1119 of Regulation AB) between the Owner Trustee and any
Item 1119 Party and any Form 10-D Disclosure Item.

SECTION 11.14 Form 8-K Filings. So long as the Depositor is filing Exchange Act
Reports with respect to the Issuer and until the Depositor notifies the Owner
Trustee that such action is no longer required, the Owner Trustee shall promptly
notify the Depositor, but in no event later than four (4) Business Days after
its occurrence, of any Reportable Event described in clause (e) of the
definition thereof with respect to the Owner Trustee of which a Responsible
Officer of the Owner Trustee has actual knowledge (other than a Reportable Event
described in clause (e) of the definition thereof as to which the Depositor or
the Servicer has actual knowledge). The Owner Trustee shall be deemed to have
actual knowledge of any such event to the extent that it relates to the Owner
Trustee in its individual capacity or any action by the Owner Trustee under this
Agreement.

SECTION 11.15 Information to Be Provided by the Owner Trustee. The Owner Trustee
shall provide the Depositor and the Servicer (each, a “Transaction Party” and,
collectively, the “Transaction Parties”) with (i) notification, as soon as
practicable and in any event within five (5) Business Days, of all demands
communicated to the Owner Trustee for the repurchase or replacement of any
Receivable pursuant to Section 3.8 of the Sale Agreement, Section 3.3 of the
Purchase Agreement, Section 3.6 of the Servicing Agreement or Section 3.3 of the
Receivables Sale Agreement, as applicable and (ii) promptly upon reasonable
request in writing by a Transaction Party, any other information reasonably
requested by a Transaction Party to facilitate compliance by the Transaction
Parties with Rule 15Ga-1 under the Exchange Act, and

 

   32   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

Items 1104(e) and 1121(c) of Regulation AB. In no event shall the Owner Trustee
be deemed to be a “securitizer” as defined in Section 15G(a) of the Exchange Act
with respect to the transactions contemplated by the Transaction Documents, nor
shall it have any responsibility for making any filing to be made by a
securitizer under the Exchange Act or Regulation AB with respect to the
transactions contemplated by the Transaction Documents. A demand does not
include general inquiries, including investor inquiries, regarding asset
performance or possible breaches of representations or warranties.

[Remainder of Page Intentionally Left Blank]

 

   33   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers hereunto duly authorized as of the day and
year first above written.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION By:  

/s/ Dorri Costello

Name:   Dorri Costello Title:   Assistant Vice President

 

   S-1   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

FIFTH THIRD HOLDINGS FUNDING, LLC By:  

/s/ Erica Kojetin

Name:   Erica Kojetin Title:   Assistant Secretary

 

   S-2   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE

 

NUMBER       % PERCENTAGE INTEREST R-           CUSIP NO.                ISIN
            

FIFTH THIRD AUTO TRUST 2014-1

CERTIFICATE

Evidencing the     % Percentage Interest in all of the assets of the Issuer (as
defined below), which consist primarily of motor vehicle receivables, including
motor vehicle retail installment sales contracts and/or installment loans that
are secured by new and used automobiles, light-duty trucks and vans.

(This Certificate does not represent an interest in or obligation of Fifth Third
Holdings, LLC, Fifth Third Holdings Funding, LLC, Fifth Third Bank or any of
their respective Affiliates, except to the extent described below.)

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY”
LAWS OF ANY STATE OR OTHER JURISDICTION. THE HOLDER HEREOF, BY PURCHASING THIS
CERTIFICATE, AGREES THAT THIS CERTIFICATE MAY BE RESOLD, ASSIGNED, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OR ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS AND
ONLY PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON
THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN
THE MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR THE
ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE OR OTHER
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A.

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE ACQUIRED OR HELD (IN THE
INITIAL ACQUISITION OR THROUGH A TRANSFER) BY OR FOR THE ACCOUNT OF OR WITH THE
ASSETS OF (A) AN EMPLOYEE BENEFIT PLAN AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) WHICH IS
SUBJECT TO TITLE I OF ERISA, (B) A PLAN DESCRIBED BY SECTION 4975(e)(1) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), WHICH IS SUBJECT TO
SECTION 4975 OF THE CODE, (C) ANY ENTITY DEEMED TO HOLD THE PLAN ASSETS OF ANY
OF THE FOREGOING BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR OTHER PLAN’S
INVESTMENT IN THE ENTITY (EACH A

 

   A-1   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

“BENEFIT PLAN”) OR (D) A GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN THAT IS
SUBJECT TO ANY FEDERAL, STATE, LOCAL OR NON-U.S. LAW THAT IS SUBSTANTIALLY
SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE (ANY SUCH FEDERAL, STATE
OR LOCAL LAW, (A “SIMILAR LAW”)).

THIS CERTIFIES THAT                                          is the registered
owner of a     % nonassessable, fully-paid, Percentage Interest in the Trust
Estate of FIFTH THIRD AUTO TRUST 2014-1, a Delaware statutory trust (the
“Issuer”) formed by Fifth Third Holdings Funding, LLC, a Delaware limited
liability company, as depositor (the “Depositor”).

The Issuer was created pursuant to a Trust Agreement, dated as of January 2,
2014 (as amended and restated as of February 20, 2014) (the “Trust Agreement”),
between the Depositor and Wilmington Trust, National Association, as owner
trustee (the “Owner Trustee”), a summary of certain of the pertinent provisions
of which is set forth below. To the extent not otherwise defined herein, the
capitalized terms used herein have the meanings assigned to them in Appendix A
to the Sale Agreement, dated as of February 20, 2014, between the Depositor and
the Issuer as the same may be amended or supplemented from time to time.

This Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement, to which Trust Agreement the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder
is bound. The provisions and conditions of the Trust Agreement are hereby
incorporated by reference as though set forth in their entirety herein.

The Holder of this Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Certificate are subordinated to the
rights of the Noteholders as described in the Indenture, the Servicing Agreement
and the Trust Agreement, as applicable.

THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

By accepting this Certificate, the Certificateholder hereby covenants and agrees
that prior to the date which is one year and one day after payment in full of
all obligations of each Bankruptcy Remote Party in respect of all securities
issued by any Bankruptcy Remote Party (i) such Person shall not authorize such
Bankruptcy Remote Party to commence a voluntary winding-up or other voluntary
case or other Proceeding seeking liquidation, reorganization or other relief
with respect to such Bankruptcy Remote Party or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect in any jurisdiction
or seeking the appointment of an administrator, a trustee, receiver, liquidator,
custodian or other similar official with respect to such Bankruptcy Remote Party
or any substantial part of its property or to consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other Proceeding commenced against such Bankruptcy Remote Party, or to
make a general assignment for the benefit of any party hereto or any other
creditor of such Bankruptcy Remote Party, and (ii) such Person shall not
commence or join with any other Person

 

   A-2   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

in commencing any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction.

By accepting and holding this Certificate (or any interest herein), the Holder
hereof shall be deemed to have represented and warranted that it is not a
Benefit Plan or a governmental, church, non-U.S. or other plan which is subject
to any Similar Law and is not purchasing on behalf of a Benefit Plan or a
governmental, church, non-U.S. or other plan which is subject to any Similar
Law.

It is the intention of the parties to the Trust Agreement that, solely for
purposes of United States federal income or state and local income, franchise
and value added tax purposes, (1) for so long as the Issuer has, or is deemed to
have, but a single beneficial owner, including a single beneficial owner of the
Certificates, it shall be disregarded as an entity separate from its single
beneficial owner and (2) if the Issuer has, or is deemed to have, more than one
beneficial owner, including more than one beneficial owner of its Certificates,
it shall be treated as a partnership that is not a “publicly traded partnership”
as defined in Treasury Regulation Section 1.7704-1 promulgated under the Code.
No election shall be made by or on behalf of the Issuer to be classified as an
association taxable as a corporation for United States federal income tax
purposes. By accepting this Certificate, the Certificateholder agrees to take no
action inconsistent with the foregoing intended tax treatment.

By accepting this Certificate, the Certificateholder acknowledges that this
Certificate represents a Percentage Interest only and does not represent
interests in or obligations of the Depositor, the Servicer, the Administrator,
the Owner Trustee, the Indenture Trustee or any of their respective Affiliates
and no recourse may be had against such parties or their assets, except as
expressly set forth or contemplated in this Certificate, the Trust Agreement or
any other Transaction Document.

Each Certificateholder, by acceptance of this Certificate, acknowledges and
agrees that the purpose of Article XII of the Indenture is to facilitate
compliance with the FDIC Rule by the Bank, the Depositor, the Servicer, FTH LLC
and the Issuer (collectively, the “Fifth Third Parties”) and that the
interpretations of the requirements of the FDIC Rule may change over time,
whether due to interpretive guidance provided by the FDIC or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees that the provisions set forth in Article XII
of the Indenture shall have the effect and meanings that are appropriate under
the FDIC Rule as such effect and meanings change over time on the basis of
evolving interpretations of the FDIC Rule.

 

   A-3   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Certificate to be duly executed.

 

      FIFTH THIRD AUTO TRUST 2014-1       By:  

Wilmington Trust, National Association,

not in its individual capacity,

but solely as Owner Trustee

Dated:  

 

    By:  

 

      Name:         Title:  

 

   A-4   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is the Certificate referred to in the within-mentioned Trust Agreement.

 

Wilmington Trust, National Association,

not in its individual capacity

but solely as Owner Trustee

By:  

 

Name:   Title:  

 

   A-5   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto

PLEASE INSERT SOCIAL SECURITY

OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

[                                         ]

 

 

 

(Please print or type name and address, including postal zip code, of assignee)

 

 

 

the within Certificate, (Asset Backed Certificate No. R-[    ] issued by Fifth
Third Auto Trust 2014-1), and all rights thereunder, hereby irrevocably
constituting and appointing

                                          Attorney to transfer said Certificate
on the books of the Certificate Registrar, with full power of substitution in
the premises

Dated:             , [        ]

 

[TRANSFEROR]

By:

 

 

Name:

 

Title:

 

 

   A-6   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE INVESTOR REPRESENTATION LETTER

Relating to the

Fifth Third Auto Trust 2014-1 Asset Backed Certificates

 

Fifth Third Auto Trust 2014-1, as Issuer

c/o Wilmington Trust, National Association

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

Attention: Corporate Trust Administration

   

Wilmington Trust, National Association, as

Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Corporate Trust Administration

[Transferor]

[Address]

   

Ladies and Gentlemen:

In connection with the purchase or acquisition of one or more certificates
issued by Fifth Third Auto Trust 2014-1 (the “Certificates”) pursuant to the
Amended and Restated Trust Agreement, dated as of February 20, 2014 (the “Trust
Agreement”), between Fifth Third Holdings Funding, LLC, a Delaware limited
liability company, as the depositor (the “Depositor”), and Wilmington Trust,
National Association, a national banking association, as the owner trustee (the
“Owner Trustee”), the transferee named below (the “Transferee”) hereby
represents, warrants, covenants and agrees as follows (terms used but not
defined herein have the respective meanings given to such terms in the Trust
Agreement):

 

  1. The Transferee understands that the Certificates are being offered only in
a transaction not involving any public offering in the United States within the
meaning of the Securities Act of 1933, as amended (the “Act”), none of the
certificates have been or will be registered under the Act and if in the future,
the Transferee decides to offer, resell, pledge or otherwise transfer the
certificates, such certificates may only be offered, resold, pledged or
otherwise transferred in accordance with the Trust Agreement and the legend set
forth in paragraph 11 below.

 

  2. The Transferee understands that an investment in the Certificates involves
certain risks, including the risk of loss of all or a substantial part of its
investment under certain circumstances.

 

  3. The Transferee has such knowledge and experience in financial and business
matters that the Transferee is capable of evaluating the merits and risks of
investments in the Certificates, and the Transferee and any accounts for which
it is acting are each able to bear the economic risk of the holder’s or of its
investment.

 

   B-1   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

  4. The Transferee has had access to such financial and other information
concerning the Issuer and the Certificates as it deemed necessary or appropriate
in order to make an informed investment decision with respect to its purchase of
the Certificates.

 

  5. The Transferee will not offer, transfer, pledge, sell or otherwise dispose
of the Certificates or any interest in the Certificates to any person in any
manner, or solicit any offer to buy, transfer, pledge or otherwise dispose of
the Certificates or any interest in the Certificates from any person in any
manner, or make any general solicitation by means of general advertising or in
any other manner, or take any other action that would constitute a distribution
of the Certificates under the Act or that would render the disposition of the
Certificates a violation of Section 5 of the Act or any other applicable
securities laws or require registration pursuant thereto, and will not authorize
any person to act on its behalf, in such manner with respect to the
Certificates.

 

  6. The Transferee is either (a) an affiliate of the Depositor or (b) (i) a
“qualified institutional buyer” as that term is defined in Rule 144A under the
Act (a “Qualified Institutional Buyer”), (ii) aware that the sale of the
Certificates to it is being made in reliance on the exemption from registration
provided by Rule 144A under the Act, and (iii) is acquiring the Certificates for
its own account or for one or more accounts, each of which is a Qualified
Institutional Buyer, and as to each of which it exercises sole investment
discretion or for resale pursuant to Rule 144A under the Act.

 

  7. Unless such person is an Affiliate of the Depositor, the Transferee agrees
that it will not offer or sell, or otherwise transfer the Certificates to any
person unless the transferee of the Certificates has executed a Certificate
Investor Representation Letter.

 

  8. The Transferee acknowledges and agrees that the Owner Trustee shall not be
obligated to register any transfer of the Certificates unless the transferee has
certified to the Owner Trustee that such transfer does not violate any of the
transfer restrictions stated in the Trust Agreement, and that the Owner Trustee
shall not be liable to any Person for registering any transfer based on such
certifications.

 

  9. The Transferee acknowledges and agrees that no transfer (or purported
transfer) of any Certificate shall be effective, and any such transfer (or
purported transfer) shall be void ab initio, and no person shall otherwise
become a Certificateholder, if, after such transfer (or purported transfer), the
Issuer would have more than 95 direct or indirect holders of an interest in the
Certificates. For purposes of determining whether the Issuer will have more than
95 holders of an interest in the Certificates, each Person indirectly owning an
interest through a partnership (including any entity treated as a partnership
for United States federal income tax purposes), a grantor trust or an S
corporation (each such entity, a “flow-through entity”) shall be treated as a
Certificateholder, as applicable, unless the Depositor determines in its sole
and absolute discretion, after consulting with qualified tax counsel, that less
than substantially all of the value of the beneficial owner’s interest in the
flow-through entity is attributable to the flow-through entity’s interest
(direct or indirect) in the Issuer.

 

   B-2   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

  10. The Transferee acknowledges and agrees that no transfer of any Certificate
shall be permitted if such transfer is effected through an established
securities market or secondary market (or the substantial equivalent thereof)
within the meaning of Section 7704 of the Code and any proposed, temporary or
final United States Treasury regulations thereunder.

 

  11. The Transferee understands that if Responsible Officer of Owner Trustee
becomes aware that (a) a transfer or attempted or purported transfer of any
Certificate or interest therein was consummated in compliance with the
provisions of the Trust Agreement on the basis of a materially incorrect
certification from the transferor or purported transferee, (b) a transferee
failed to deliver to the Owner Trustee a Certificate Investor Representation
Letter or (c) the Certificateholder of any Certificate or interest therein is in
material breach of any representation or agreement set forth in any certificate
or any deemed representation or agreement of such Certificateholder, the Owner
Trustee will direct the Certificate Registrar not to register such attempted or
purported transfer and, if a transfer has been registered, such transfer shall
be absolutely null and void ab initio and shall not operate to transfer any
rights to the purported transferee (such purported transferee, a “Disqualified
Transferee”) and the last preceding Certificateholder of such Certificateholder
that was not a Disqualified Transferee shall be restored to all rights as a
Certificateholder thereof retroactively to the date of the purported transfer of
such Certificate by such Certificateholder.

 

  12. The Transferee understands that the Certificates bear a legend to the
following effect:

“THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY”
LAWS OF ANY STATE OR OTHER JURISDICTION. THE HOLDER HEREOF, BY PURCHASING THIS
CERTIFICATE, AGREES THAT THIS CERTIFICATE MAY BE RESOLD, ASSIGNED, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OR ANY OTHER APPLICABLE SECURITIES OR “BLUE SKY” LAWS AND
ONLY PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON
THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN
THE MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR THE
ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE OR OTHER
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A.”

 

  13.

The Transferee is not purchasing or holding the Certificates (or any interest
therein) by or for the account of or with the assets of (a) an employee benefit
plan (as defined in Section 3(3) of ERISA), which is subject to Title I of
ERISA, (b) a plan described by Section 4975(e)(1) of the Code, which is subject
to Section 4975 of the

 

   B-3   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

  Code, (c) any entity deemed to hold the plan assets of any of the foregoing by
reason of an employee benefit plan’s or plan’s investment in the entity or (d) a
governmental, church, non-U.S. or other plan that is subject to any federal,
state, local or other law that is substantially similar to Title I of ERISA or
Section 4975 of the Code.

 

  14. The Transferee is a person who is a United States Tax Person and has
provided to the Owner Trustee, the Administrator and the Certificate Paying
Agent two properly completed and duly executed originals of (i) U.S. Internal
Revenue Service Form W-9 (or applicable successor form) certifying that it is
not subject to backup withholding.

 

  15. The Transferee acknowledges that the Issuer, the Owner Trustee and others
will rely upon the truth and accuracy of the foregoing acknowledgements,
representations, warranties and agreements and agrees that if any of the
acknowledgments, representations, warranties or agreements made by it in
connection with its purchase of the Certificates are no longer accurate, the
Transferee will promptly notify the Issuer and the Owner Trustee.

 

  16. The Transferee hereby acknowledges and agrees that its purchase or
acquisition of the Certificates is subject to the confidentiality terms set
forth in a confidentiality agreement in a form acceptable to the Depositor and
the Bank to be attached hereto.

This letter is not a commitment by the Transferee to purchase any Certificate or
a commitment to sell any Certificate to the Transferee.

You are entitled to rely upon this letter and you are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

[Signature Page Follows]

 

   B-4   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

Any photocopy, facsimile or other copy of this letter shall be deemed of equal
effect as a signed original.

 

Executed by

 

Name of Transferee By:  

 

Name:   Title:  

 

Transferee’s Address:   

 

     

 

     

 

     

 

  

Telephone:

  

 

  

Facsimile:

  

 

  

 

   B-5   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF REQUESTS TO REPURCHASE RECEIVABLES

[            ], 2014

[Depositor]

[Servicer]

 

  Re: Fifth Third Auto Trust 2014-1 – Notice of Requests to Repurchase
Receivables

Reference is hereby made to the Amended and Restated Trust Agreement, dated as
of February 20, 2014 (the “Trust Agreement”), between Fifth Third Holdings
Funding, LLC, as depositor (the “Depositor”), and Wilmington Trust, National
Association, as owner trustee (the “Owner Trustee”). Capitalized terms used
herein and not otherwise defined shall have the meanings assigned such terms in
the Trust Agreement. This Notice is being delivered pursuant to Section 11.15 of
the Trust Agreement.

The Owner Trustee hereby certifies as to the checked option below:

[    ] During the period from and including [                    ] to but
excluding [                    ], the Owner Trustee received no requests from
the holders of any of the Notes or Certificates outstanding during that period
requesting that any Receivables be repurchased with respect to such Notes or
Certificates.

[    ] During the period from and including [                    ] to but
excluding [                    ], the Owner Trustee received one or more
requests from the holders of any of the Notes or Certificates outstanding during
that period requesting that any Receivables be repurchased with respect to such
Notes or Certificates. Copies of such requests received in writing are attached
hereto, and details of any such requests received orally are as set forth below:

Date of Request

Number of Receivables

Aggregate Principal Balance of Receivables Subject to Request

[REMINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   C-1   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

not in its individual capacity

but solely as Owner Trustee

By:  

 

Name:   Title:  

 

   C-2   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REGISTRATION OF CERTIFICATE TRANSFER DIRECTION LETTER

PURSUANT TO THE TRUST AGREEMENT

[            ], 2014

Wilmington Trust, National Association

as Certificate Registrar and Owner Trustee

of Fifth Third Auto Trust 2014-1

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

Attention: Corporate Trust Administration

Reference is hereby made to the Amended and Restated Trust Agreement, dated as
of February 20, 2014 (the “Trust Agreement”), between Fifth Third Holdings
Funding, LLC, as Depositor (the “Depositor”), and Wilmington Trust, National
Association, as Owner Trustee (the “Owner Trustee”), governing Fifth Third Auto
Trust 2014-1 (the “Issuer”). Capitalized terms not defined herein shall have the
meanings assigned to such terms in the Trust Agreement.

You are hereby notified that [name of Transferor] (the “Transferor”) has
transferred its [    ]% beneficial interest in the Issuer evidenced by
Certificate No.     . Enclosed, please find the following documentation as
required by the Trust Agreement:

 

  1. Original Certificate No. R-[    ] for cancellation;

 

  2. Written instrument of transfer executed by Transferor with signature
medallion guaranteed;1

 

  3. Incumbency certificate of Transferor certified by an officer of the
Transferor;

 

  4. Certificate Investor Representation Letter executed by Transferee;

 

  5. [FormW-9][applicable successor form] of Transferee.

You are hereby directed, as Owner Trustee and Certificate Registrar, to take the
following actions to register the certificate transfer in the order enumerated
below:

 

  (a) cancel and dispose of, in accordance with the customary practices of the
Owner Trustee, the Certificate representing [    ] Percentage Interest in the
Issuer, bearing certificate number R-[    ], registered in the name of the
Transferor;

 

1  [Please use form of Assignment attached to the back of the Form of
Certificate on Exhibit A of the Trust Agreement.]

 

   D-1   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

  (b) execute and authenticate one or more Certificates, as specified in
Schedule A hereto, representing the relevant Percentage Interest in the Issuer
specified in Schedule A hereto, bearing such appropriate certificate number as
determined by the Certificate Registrar and to register said Certificate in the
name of the Transferee specified in the corresponding column on Schedule A
hereto; and

 

  (c) to deliver said authenticated Certificates to the addresses specified in
the corresponding column on Schedule A hereto.

The wire instructions of each Certificateholder are set forth on Schedule A
hereto.

The undersigned Transferee hereby certifies to the Owner Trustee that the
transfer requested hereby does not violate any of the transfer restrictions
stated in the Trust Agreement, including but not limited to clauses (d) and
(e) of Section 3.5 thereof.

[Signature Page Follows]

 

   D-2   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

[TRANSFEROR] By:  

 

Name:   Title:   [TRANSFEREE] By:  

 

Name:   Title:  

 

   D-3   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

SCHEDULE A

[To be updated]

 

Name of Transferee

   Tax ID Number
of Transferee    Percentage
Interest2    Delivery
Address    Wire
Instructions                                                

 

2  Aggregate Percentage Interest of new Certificates must match the Percentage
Interest of the transferred Certificate being cancelled pursuant to (a) above.

 

   D-4   

Amended and Restated

Trust Agreement (2014-1)



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OWNER TRUSTEE’S ANNUAL CERTIFICATION

REGARDING ITEM 1117 AND ITEM 1119 OF REGULATION AB

Reference is made to the Form 10-K of Fifth Third Auto Trust 2014-1 (the “Form
10-K”) for the fiscal year ended December 31, 20[    ]. Capitalized terms used
but not otherwise defined herein shall have the respective meanings given to
them in the Form 10-K.

Wilmington Trust, National Association, a national banking association (“WTNA”),
does hereby certify to the Sponsor, the Depositor and the Issuing Entity that:

1. As of the date of the Form 10-K, there are no pending legal Proceedings
against WTNA or Proceedings known to be contemplated by governmental authorities
against WTNA that would be material to the investors in the Notes.

2. As of the date of the Form 10-K, there are no affiliations, as contemplated
by Item 1119 of Regulation AB, between WTNA and any of Fifth Third Bank, Fifth
Third Holdings, LLC, Fifth Third Holdings Funding, LLC, Deutsche Bank Trust
Company Americas (the “Indenture Trustee”) and the Issuing Entity, or any
affiliates of such parties.

IN WITNESS WHEREOF, WTNA has caused this certificate to be executed in its
corporate name by an officer thereunto duly authorized.

Dated:             , 20[    ]

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Owner Trustee

By:  

 

Name:   Title:  

 

   E-1   

Amended and Restated

Trust Agreement (2014-1)